Exhibit 10.1

 

Execution Version

 

JEFFERIES GROUP LLC

JEFFERIES FINANCE LLC
520 Madison Avenue
New York, New York 10022

 

CONFIDENTIAL

 

June 19, 2017

 

Teladoc, Inc.

2 Manhattanville Road, Suite 203

Purchase, New York 10577

Attention: Chief Financial Officer

 

Project Barolo

Commitment Letter

 

Ladies and Gentlemen:

 

You have advised Jefferies Group LLC (“Jefferies”) and Jefferies Finance LLC
(“Jefferies Finance” and, together with Jefferies, “we” or “us”) that
Teladoc, Inc., a Delaware corporation (the “Acquiror” or “you”), intends to
acquire (the “Acquisition”), directly or indirectly through one or more wholly
owned subsidiaries, all of the issued and outstanding capital stock of a company
previously identified to us as “Barolo” (the “Target” and, together with its
subsidiaries, the “Acquired Business”) from the existing shareholders of the
Target (collectively, the “Seller”) pursuant to that certain Agreement and Plan
of Merger among you, the Target and the Stockholder Representative (as defined
therein) (as may be amended, modified, supplemented, waived or the subject of
any consent in accordance with the terms of this Commitment Letter (as defined
below), together with the annexes, schedules, exhibits and attachments thereto,
the “Purchase Agreement”), and to refinance (together with any applicable
prepayment premium or fee, with the commitments thereunder being terminated, and
all guarantees and security in respect thereof being terminated and released
following repayment) (x) the Acquiror’s (i) Amended and Restated Loan and
Security Agreement, dated as of May 2, 2014, by and among the Acquiror, Teladoc
Physicians, P.A., Compile, Inc., Stat Health, LLC and HY Holdings, Inc.
(collectively, the “Teladoc Existing Borrowers”), the lenders from time to time
party thereto and Silicon Valley Bank, as the lender (as amended, restated,
amended and restated, supplemented or otherwise modified) and (ii) Senior
Secured Facilities Credit Agreement, dated as of July 11, 2016 by and among the
Teladoc Existing Borrowers, Silicon Valley Bank as the lender, and the other
lenders and issuing lenders from time to time party thereto (as amended,
restated, amended and restated, supplemented or otherwise modified) and (y) the
Acquired Business’ (i) Loan and Security Agreement, dated as of November 25,
2013, by and among Best Doctors, Inc., the other parties from time to time party
thereto and Silicon Valley Bank, as the bank (as amended, restated, amended and
restated, supplemented or otherwise modified), (ii) Master Lease Agreement,
dated as of April 7, 2015, by and among Best Doctors, Inc., Rise Health, Inc.,
the other parties from time to time party thereto and Eastward Fund Management,
LLC, as lessor (as amended, restated, amended and restated, supplemented or
otherwise modified) and (iii) 5.000% Subordinated Convertible Promissory Notes
due August 29, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified) (the

 

--------------------------------------------------------------------------------


 

refinancing of the debt under clauses (x) and (y) is hereinafter referred to as
the “Refinancing”). Capitalized terms used but not defined herein and defined in
any exhibit hereto have the meanings assigned to them in such exhibit. As used
herein, the term “Closing Date” means the date of the consummation of the
acquisition and the first extension of credit under the Facilities (as defined
herein).

 

You have advised us that the cash portion of the total purchase price due on the
Closing Date for the Acquisition (the “Purchase Price”), the Refinancing, and
fees, commissions and expenses related to the Acquisition and the Refinancing,
in each case, payable by you or your affiliates on the Closing Date, is
anticipated to be financed from the following sources:

 

(a)                                 the drawing of senior secured term loans
(the “Term Loans”) under a senior secured term loan facility having the terms
set forth in Exhibit A hereto (the “Term Loan Facility”) in an aggregate
principal amount of $150.0 million);

 

(b)                                 commitments under a senior secured revolving
credit facility (the “Revolving Credit Facility” and, together with the Term
Loan Facility, the “Facilities”) in an aggregate principal amount of $10.0
million;

 

(c)                                  the issuance and sale (the “Unsecured Notes
Offering”) of senior unsecured notes (the “Unsecured Notes”) of the Acquiror
having terms as separately agreed upon between you and us on the date hereof and
yielding gross proceeds of $200.0 million; and

 

(d)                                 cash on hand of the Acquiror and its
subsidiaries.

 

The transactions described in clauses (a) through (c) above are referred to as
the “Debt Financing”; the Debt Financing, together with the Acquisition, the
Refinancing and the payment of all related fees, commissions and expenses
payable on the Closing Date by you or your affiliates, are collectively referred
to herein as the “Transactions.” You and your subsidiaries and, following the
Acquisition, the Target and its subsidiaries are referred to herein collectively
as the “Company.” As used in this Commitment Letter and the other Debt Financing
Letters (as defined below), the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”

 

1.                                      The Commitments.

 

We are pleased to inform you that:

 

(a)                                 Jefferies Finance hereby commits, directly
or through one or more if its affiliates, to provide the Facilities (in such
capacity, the “Initial Lender”); and

 

(b)                                 Jefferies hereby commits, directly or
through one or more of its affiliates, to purchase the Unsecured Notes.

 

The commitments described in this Section 1 are collectively referred to herein
as the “Commitments.” Our Commitments are, in each case, on the terms and
subject only to the conditions set forth in (i) this letter (including the
exhibits, schedules and annexes hereto, collectively, this “Commitment Letter”)
and (ii) the fee letter, dated the date hereof (the “Fee

 

2

--------------------------------------------------------------------------------


 

Letter”), among you and us. Notwithstanding anything to the contrary in any Debt
Financing Letter, but subject to the Documentation Principles (as defined in
Exhibit A hereto), the terms of this Commitment Letter and Fee Letter do not
include all of the terms that will be contained in the definitive documents
relating to the Debt Financing (collectively, the “Definitive Debt Documents”);
provided that there shall be no closing condition contained in the Definitive
Debt Documents that is not specifically set forth in Section 3 hereof, in
Exhibit A to this Commitment Letter under the headings “Conditions Precedent to
Initial Borrowing” or in Exhibit B to this Commitment Letter. No party hereto
has been authorized by us to make any oral or written statements or
representations that are inconsistent with the Debt Financing Letters.

 

2.                                      Titles and Roles. As consideration for
the Commitments, you agree that you hereby retain and will cause your affiliates
to retain:

 

(a)                                 Jefferies (acting through any of its
affiliates as it deems appropriate) to act, and Jefferies hereby agrees to act,
in the capacities and in connection with the matters set forth in the Engagement
Letter (as defined below), and

 

(b)                                 Jefferies Finance (acting through any of its
affiliates as it deems appropriate) to act, and Jefferies Finance hereby agrees
to act, as the sole administrative agent, sole collateral agent, sole
book-runner and sole lead arranger (in such capacity, the “Lead Arranger”) for
you and your affiliates in connection with the Facilities.

 

It is understood and agreed that no other titles shall be awarded and no
compensation (other than that expressly contemplated by the Debt Financing
Letters) shall be paid to any person in connection with the Facilities or
Unsecured Notes Offering, unless mutually agreed. You further agree that
Jefferies Finance and Jefferies (or their respective applicable affiliates),
respectively, shall have “left” placement in any and all marketing materials or
other documentation used in connection with each of the Facilities or Unsecured
Notes Offering, as applicable, and shall hold the leading role and
responsibilities customarily associated with such “left” placement.

 

In addition, pursuant to the Engagement Letter (the “Engagement Letter” and,
together with this Commitment Letter and the Fee Letter, the “Debt Financing
Letters”) between you and Jefferies LLC entered into on or prior to the date
hereof, you have engaged Jefferies to act as sole underwriter, sole initial
purchaser and/or sole placement agent in connection with any public offering or
private placement of any debt, equity or equity-linked securities issued in
connection with the Acquisition.

 

3.                                      Conditions Precedent. The closing of the
Facilities, the making of the initial loans under the Facilities and Jefferies’
purchase of the Unsecured Notes on or prior to the Closing Date are conditioned
upon (and solely upon) the satisfaction or waiver by us of each of the following
conditions: (i) since the date hereof, no Company Material Adverse Effect (as
defined in the Purchase Agreement) shall have occurred; (ii) with respect to the
Facilities, the other conditions expressly set forth in Exhibit A under the
heading “Conditions Precedent to Initial Borrowing”; and (iii) the other
conditions expressly set forth in Exhibit B to this Commitment Letter.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding anything in the Debt Financing Letters, the Definitive Debt
Documents or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Facilities and to the purchase of the Unsecured Notes on the Closing Date shall
be (A) such of the representations and warranties with respect to the Acquired
Business in the Purchase Agreement as are material to the interests of the
Investors (as defined below), but only to the extent that you have (or your
applicable affiliate has) the right to terminate your (or its) obligations under
the Purchase Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties (as determined without giving
effect to any waiver, amendment, consent or other modification thereto)
(collectively, the “Specified Purchase Agreement Representations”) and (B) the
Specified Representations (as defined below) and (ii) the terms of the
Definitive Debt Documents and closing deliverables shall be in a form such that
they do not impair availability of the Facilities or the purchase of the
Unsecured Notes on the Closing Date if the conditions expressly set forth in the
first paragraph of this Section 3 are satisfied or waived by us (it being
understood that, to the extent any lien or security interest on or in any
Collateral (other than to the extent that a lien on such Collateral may be
perfected (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) by the delivery of stock certificates of the Borrower and
its wholly owned material domestic subsidiaries (which stock certificates shall
be delivered on the Closing Date; provided that if after using commercially
reasonable efforts the stock certificates of the Target and its subsidiaries
cannot be delivered on the Closing Date, then such stock certificates must be
delivered within ten business days after the Closing Date, as such period may be
extended by the Administrative Agent in its sole discretion) which are required
to be delivered under Exhibit A to this Commitment Letter) or is not or cannot
be perfected on the Closing Date after your use of commercially reasonable
efforts to do so, neither the perfection of such Collateral nor, in the case of
real estate Collateral, the delivery of any related title policies, surveys,
title insurance documents, endorsements or similar documentation shall
constitute a condition precedent to the availability of the Debt Financing and
the making of the initial loans on the Closing Date, but shall be required to be
perfected within 90 days after the Closing Date (subject to extensions by the
Administrative Agent, in its sole discretion). For purposes hereof, “Specified
Representations” means the representations and warranties of the Credit Parties
(or the Acquiror with respect to the Unsecured Notes Offering), set forth in the
Definitive Debt Documents relating to corporate or other organizational
existence of the Borrower and Guarantors (or the Acquiror with respect to the
Unsecured Notes Offering), organizational power and authority (as to execution,
delivery and performance of the applicable Definitive Debt Documents) of the
Borrower and Guarantors (or the Acquiror with respect to the Unsecured Notes
Offering), the due authorization, execution, delivery and enforceability of the
applicable Definitive Debt Documents, solvency of the Borrower and its
subsidiaries (which representation shall be consistent with the representation
contained in Exhibit C hereto), no conflicts resulting from the entering into
and performance of the Definitive Debt Documents with charter documents of the
Borrower and Guarantors (or the Acquiror with respect to the Unsecured Notes
Offering), Federal Reserve margin regulations, use of proceeds not in violation
of the FCPA, use of proceeds not in violation of OFAC, the PATRIOT Act, the
Investment Company Act and, with respect to the Facilities and subject to
permitted liens and the limitations set forth in the prior sentence, the
creation, validity, perfection and priority of security interests in the
Collateral (subject, in each case, to certain customary exceptions to be set
forth in the Definitive Debt

 

4

--------------------------------------------------------------------------------


 

Documents and consistent with the Documentation Principles). This paragraph
shall be referred to herein as the “Certain Funds Provision.”

 

4.                                      Syndication.

 

(a)                                 We reserve the right, at any time after the
date hereof and prior to or after execution of the Definitive Debt Documents,
but subject to the limitations set forth herein, to syndicate all or part of our
(or our affiliate’s) Commitments to a syndicate of banks, financial institutions
and other entities identified by us in consultation with you (collectively,
including the proposed purchasers of the Unsecured Notes in the Unsecured Notes
Offering, the “Investors”); provided that we will not syndicate the Facilities
to, or place the Unsecured Notes with, (i) certain competitors of the Acquiror
or the Target or certain financial institutions, institutional lenders and other
entities, in each case, that have been specified to us by you in writing prior
to the date hereof and (ii) any of the affiliates of such persons listed in
clause (i) that are either (x) identified in writing by you from time to time or
(y) clearly identifiable on the basis of such affiliates’ names (the parties
described in clauses (i) and (ii) above, collectively, “Disqualified
Institutions”); provided, however, that any supplement to the list of
Disqualified Institutions after the date hereof shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Facilities or have purchased Unsecured Notes that
was permitted hereunder at the time of such assignment or participation interest
or purchase; provided further that any bona fide debt fund or investment vehicle
(other than a bona fide debt fund or investment vehicle that is separately
identified under clause (i) above) that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit and debt securities in the ordinary course of business and
with respect to which a Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity, shall not be considered to be a Disqualified
Institution; provided further that notwithstanding our right to syndicate the
Commitments, (i) neither Jefferies nor Jefferies Finance shall be relieved,
released or novated from its obligations hereunder (including its obligation to
fund the Facilities and purchase the Unsecured Notes on the Closing Date) in
connection with any syndication, assignment or participation of any of the
Commitments, (ii) no assignment or novation by us shall become effective as
between us and you with respect to all or any portion of our Commitments until
the initial funding of the Facilities or purchase of the Unsecured Notes and
(iii) we shall retain exclusive control over the rights and obligations with
respect to our respective Commitments, including all rights with respect to
consents, modifications, supplements and amendments, until the Closing Date has
occurred, in each case, unless you and we agree in writing. We will exclusively
manage all aspects of any such syndication in consultation with you, including
decisions as to the selection of prospective Investors to be approached, when
they will be approached, when their commitments will be accepted, which
prospective Investors will participate, the allocation of the commitments among
the Investors and the amount and distribution of fees. Notwithstanding anything
to the contrary contained in this Section 4, this Commitment Letter or the other
Debt Financing Letters or any other letter agreement or undertaking concerning
the financing of the Transactions to the contrary, unless otherwise expressly
set forth in Exhibit B hereto, your obligations to assist in syndication efforts
as provided herein (including the obtaining of the ratings referenced herein)
shall not constitute a condition to the Commitments hereunder or the funding of
the Facilities or the purchase of Unsecured Notes on the Closing Date, and the
Commitments hereunder are not conditioned upon

 

5

--------------------------------------------------------------------------------


 

the syndication of or receipt of commitments in respect of the Facilities or the
purchase of the Unsecured Notes and in no event shall the commencement or
successful completion of syndication of the Facilities or the purchase of the
Unsecured Notes constitute a condition to the availability of the Facilities and
the making of the initial loans and purchase of the Unsecured Notes on the
Closing Date.

 

(b)                                 We intend to commence our syndication
efforts with respect to the Facilities promptly upon your execution of this
Commitment Letter and you agree to use commercially reasonable efforts to assist
us in completing a syndication that is reasonably satisfactory to us and you
until the date that is the earlier of (i) 45 days after the Closing Date and
(ii) the date on which a Successful Syndication (as defined in the Fee Letter)
is achieved (such earlier date referred to in clause (i) and (ii), the
“Syndication Date”). Such assistance shall include:

 

(i)                                     your using commercially reasonable
efforts to ensure that our syndication efforts benefit from your existing
lending and investment banking relationships and, to the extent reasonably
requested by you, existing lending and investment banking relationships of the
Acquired Business to the extent reasonably practical and appropriate;

 

(ii)                                  your providing direct contact between
appropriate members of your senior management, representatives and non-legal
advisors, on the one hand, and the proposed Investors, on the other hand (and
(x) prior to the consummation of the Acquisition, your using commercially
reasonable efforts (subject to the limitations on your rights set forth in the
Purchase Agreement, but including exercising your rights thereunder) to cause,
and (y) thereafter, your causing, direct contact between appropriate members of
senior management of the Acquired Business, on the one hand, and the proposed
Investors, on the other hand), in all such cases at times mutually agreed upon;

 

(iii)                               your assistance (and (x) prior to the
consummation of the Acquisition, your using commercially reasonable efforts to
cause, and (y) thereafter, your causing, the Acquired Business to assist) in the
preparation of one or more customary confidential information memoranda (each, a
“Confidential Information Memorandum”) and other customary marketing materials
to be used in connection with the syndication of our Commitments (together with
all Confidential Information Memoranda, the “Materials”), by providing such
information and other customary materials as we may reasonably request in
connection with the preparation of such Confidential Information Memoranda,
including, in the case of information concerning the Acquired Business, by
requiring the furnishing of information required to be furnished under the
Purchase Agreement, but subject to the limitations on your rights thereunder;

 

(iv)                              your hosting, with us, of meetings with
prospective Investors (including one general “bank meeting” and a reasonable
number of “one on one” meetings), in each case to the extent reasonably
requested by us and at such times and places as you and we, acting reasonably,
may agree and, to the extent we request that senior management or appropriate
representatives of the Acquired Business attend such meetings, you shall use
your commercially reasonably efforts to cause them so to attend (without
violation of the Purchase Agreement, but including by exercising your rights
thereunder); and

 

6

--------------------------------------------------------------------------------


 

(v)                                 ensuring that (or, with respect to the
Acquired Business, using commercially reasonable efforts to ensure that) until
the later of the Syndication Date and the Closing Date, there shall be no
competing offering, placement or arrangement of any debt securities or credit
facilities by you, your subsidiaries and, to the extent not in contravention of
the Purchase Agreement, the Acquired Business (in each case, other than (1) the
Debt Financing, (2) replacements, extensions and renewals of existing
indebtedness that matures prior to the Closing Date, (3) other indebtedness
permitted to be outstanding or issued under the Purchase Agreement and
(4) indebtedness approved by the Lead Arranger (such consent not to be
unreasonably withheld, denied, delayed or conditioned)) without the prior
written consent of the Lead Arranger if such offering, placement or arrangement
would have a materially detrimental effect upon the primary syndication of the
Facilities or the placement of the Unsecured Notes (it being understood that the
ordinary course short-term working capital facilities (consistent with past
practice) and ordinary course capital lease, purchase money and equipment
financings of you, your subsidiaries or the Acquired Business will not have a
materially detrimental effect upon the syndication of the Facilities or the
placement of the Unsecured Notes).

 

(c)                                  You agree, at our reasonable request, to
assist in the preparation of a version of any Materials consisting exclusively
of information and documentation that is either (i) publicly available or
(ii) not material with respect to you, the Target or any of your or their
respective subsidiaries for purposes of United States federal and state
securities laws (such information and Materials, “Public Information”). In
addition, you agree that, unless specifically labeled as Public Information,
each document to be disseminated by us to any Investor will be deemed to contain
Material Non-Public Information (as defined below) and we will not make any such
materials available to Investors who do not wish to receive Material Non-Public
Information.  Any information and documentation that is not Public Information
is referred to herein as “Material Non-Public Information.” It is understood
that in connection with your assistance described above, authorization letters
will be included in any information package and presentation whereby you
authorize the distribution of such information to prospective Investors, it
being understood that (x) the authorization letter for Public Information shall
contain a representation by you to the Investors that the Public Information
does not include any such Material Non-Public Information and each letter shall
contain a customary “10b-5” representation and (y) each such information package
and presentation shall exculpate you, the Target, your and their respective
affiliates and us and our respective affiliates with respect to any liability
related to the use of the contents of such information package and presentation
or any related marketing material by the recipients thereof. You acknowledge and
agree that the following documents contain and shall contain solely Public
Information (unless you notify us promptly that any such document contains
Material Non-Public Information after such materials have been provided to you
and your counsel for review a reasonable period of time): (i) draft and final
Definitive Debt Documents with respect to the Debt Financing, (ii) customary
administrative materials prepared by us for prospective Investors (including a
lender meeting invitation, Lender allocations, if any, and funding and closing
memoranda) and (iii) term sheets and notification of changes in the terms of the
Debt Financing. You agree to identify (and, with respect to information with
respect to the Target, use commercially reasonable efforts to identify) Public
Information by clearly and conspicuously marking the same as “PUBLIC.”

 

(d)                                 You agree that all Materials and Information
(as defined below) (including draft and execution versions of the Definitive
Debt Documents and draft or final offering

 

7

--------------------------------------------------------------------------------


 

materials relating to contemporaneous securities issuances by the Company) may
be disseminated for syndication purposes in accordance with our standard
syndication practices (including through hard copy and via one or more Internet
sites (including an IntraLinks, SyndTrak or similar workspace), e-mail or other
electronic transmissions). Without limiting the foregoing, you authorize, and
will use commercially reasonable efforts to maintain the contractual
undertakings from the Acquired Business to authorize, the use of your and
(subject to the limitations thereon set forth in the Purchase Agreement) its
logos in connection with any such dissemination. You further agree that, at our
expense, we may place advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as we may choose, and circulate similar
promotional materials, after the closing of the Transactions in the form of a
“tombstone” or otherwise, containing information customarily included in such
advertisements and materials, including (i) the names of the Acquiror, the
Target and your and its respective affiliates (or any of them), (ii) our and our
respective affiliates’ titles and roles in connection with the Transactions and
(iii) the amount, type and closing date of such Transactions, but subject to the
limitations on disclosure of confidential information set forth in Section 9
hereof.

 

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, (i) none of the foregoing requirements of this Section 4 shall
constitute a condition to the commitments hereunder or the funding of the
Facilities or the purchase of the Unsecured Notes on the Closing Date and
(ii) neither the commencement nor the completion of the syndication of the
Facilities or the Unsecured Notes Offering shall constitute a condition
precedent to the Closing Date or delay or interfere in any way with the
negotiation of the Debt Financing and/or the funding thereof. We acknowledge
that the Target and its subsidiaries are not restricted from incurring debt or
liens prior to the Closing Date, except as specifically set forth in the
Purchase Agreement, and that prior to the Closing Date, the Target is obligated
to assist you with respect to the Facilities and the Unsecured Notes only to the
extent set forth in the Purchase Agreement. Your obligations under the Debt
Financing Letters to use commercially reasonable efforts to cause the Target,
its subsidiaries or their respective management to take (or to refrain from
taking) any action will not require you to (a) take any legal action against the
Target, its subsidiaries or their respective management under the Purchase
Agreement, (b) take any other action that is in contravention of the terms of
the Purchase Agreement or (c) terminate the Purchase Agreement.

 

5.                                      Information. You represent and warrant
with respect to the Acquiror, the Target and your and its respective
subsidiaries (provided that, with respect to information relating to the Target
and its subsidiaries, such representation and warranty is to your knowledge)
that:

 

(a)                                 all written information (excluding, for this
purpose, all immaterial information) and data other than the Projections (as
defined below) and information of a general economic or industry-specific nature
(the “Information”) that has been or will be made available to us by or on
behalf of you or any of your representatives with respect to the Acquiror, the
Target or your or its respective subsidiaries in connection with the
Transactions does not and will not, when taken as a whole, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading,
taken as a whole, in light of the circumstances under which such statements are
made; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 all projections, forecasts and other
forward-looking information that have been or will be made available to us by
you or on your behalf with respect to you, the Acquired Business or any of your
or its respective subsidiaries (collectively, the “Projections”) have been or
will be prepared in good faith based upon assumptions that are believed by you
to be reasonable at the time made (it being understood that any such Projections
are as to future events and are not to be viewed as facts, are not a guarantee
of financial performance and are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular Projections will be realized, that actual results may
differ and that such differences may be material).

 

You agree that, if at any time prior to the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect in any material respect
if the Information or Projections were then being furnished and such
representations and warranties were then being made, you shall, at such time,
supplement promptly such Information and/or Projections, as the case may be, in
order that such representations and warranties (and with respect to the Target
and its subsidiaries prior to the Closing Date, to your knowledge) will be
correct in all material respects under those circumstances (and any such
supplementation shall cure any breach of such representation and warranty).

 

You shall be solely responsible for Information, including the contents of all
Materials. We (i) will be relying on Information and data provided by or on
behalf of you and the Acquired Business or any of your or its representatives or
otherwise available from generally recognized public sources, without having
independently verified the accuracy or completeness of the same, (ii) do not
assume responsibility for the accuracy or completeness of any such Information
and data and (iii) will not make an appraisal of your assets or liabilities or
the assets or liabilities of the Acquired Business.

 

6.                                      [Reserved].

 

7.                                      Fees and Expenses. As consideration for
the Commitments and our other undertakings hereunder, you hereby agree to pay or
cause to be paid to us for reasonable and documented out-of-pocket fees,
expenses and other amounts set forth in the Debt Financing Letters on the terms
and conditions set forth therein, including all reasonable and documented
out-of-pocket fees and expenses (including, without limitation, the reasonable
fees and expenses of (x) the primary counsel acting for us, which shall be Davis
Polk & Wardwell LLP, and (y) one local counsel and one regulatory counsel for
each relevant jurisdiction as may be necessary or advisable in the reasonable
judgment of Jefferies) arising in connection with the Facilities and the
preparation, negotiation, execution, delivery and enforcement of the Debt
Financing Letters and the Definitive Debt Documents related to the Facilities
(including in connection with our due diligence and syndication efforts) (and
that you shall from time to time upon request from us, reimburse Jefferies and
its affiliates for all such reasonable and documented out-of-pocket fees and
expenses paid or incurred by them); provided that if the Closing Date does not
occur, the aggregate reimbursement by you of such fees, expenses and other
amounts shall not exceed $100,000 (excluding any fees and expenses paid to
Jefferies on the closing date of the purchase of the Unsecured Notes, regardless
of whether the Closing Date occurs).

 

9

--------------------------------------------------------------------------------


 

8.                                      Indemnification and Waivers. You agree
to indemnify and hold harmless Jefferies, Jefferies Finance, the Investors and
our and their respective affiliates and subsidiaries and each director, officer,
trustee, shareholder, employee, advisor, agent, affiliate, successor, assign,
attorney in fact, partner, representative and controlling person of each of the
foregoing (each an “Indemnified Person”) from and against any and all actions,
suits, investigation, inquiry, claims, actual losses, damages, liabilities or
proceedings of any kind or nature whatsoever which may be incurred by or
asserted against or involve any such Indemnified Person as a result of or
arising out of or in any way related to or resulting from the Debt Financing
Letters or the Debt Financing, the use of proceeds thereof, the Transactions or
the other transactions contemplated hereby or thereby (regardless of whether any
such Indemnified Person is a party thereto and regardless of whether such matter
is initiated by a third party or otherwise) (any of the foregoing, a
“Proceeding”), and you agree to reimburse each Indemnified Person within 30 days
after written demand therefor (which request shall include reasonably detailed
backup documentation) for any reasonable and documented legal or other
out-of-pocket expenses incurred in connection with investigating, defending,
preparing to defend or participating in any such Proceeding (limited, in the
case of legal fees and expenses, to one firm of primary counsel to such
Indemnified Persons taken as a whole (and one firm of additional counsel as a
result of any actual or reasonably perceived conflicts of interest for each
class of similarly situated Indemnified Persons) and, if necessary, one firm of
local counsel in each applicable jurisdiction); provided, however, that no
Indemnified Person will be indemnified for any such cost, expense or liability
to the extent (i) determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its affiliates or (ii) resulting from
any proceeding that does not involve an act or omission by you or any of your
affiliates and that is brought by an Indemnified Person against any other
Indemnified Person (other than any claims against Jefferies in fulfilling its
role as an administrative agent, arranger or any similar role under the
Facilities or Unsecured Notes). In the case of any Proceeding to which the
indemnity in this paragraph applies, such indemnity and reimbursement
obligations shall be effective, whether or not such Proceeding is brought by
you, the Target, any of your or their respective affiliates, securityholders or
creditors, an Indemnified Person or any other person, or an Indemnified Person
is otherwise a party thereto and whether or not any aspect of the Debt Financing
Letters, the Debt Financing or any of the Transactions is consummated.

 

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through Internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the gross negligence or willful
misconduct of such Indemnified Person or any of such Indemnified Person’s
affiliates or any of its or their respective officers, directors, employees,
agents, advisors or other representatives, in each case who are involved in or
aware of the Transactions as determined by a final, non-appealable judgment of a
court of competent jurisdiction and (ii) without in any way limiting the
indemnification obligations set forth above, none of us, you, the Target or any
Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) in connection with this Commitment Letter, the
Fee Letter or the Transactions (including the Debt Financing and the use of
proceeds thereunder) or with respect to any activities related to the Debt
Financing, including the preparation of the Debt Financing Letters

 

10

--------------------------------------------------------------------------------


 

and the Definitive Debt Documents; provided, that nothing contained in the
preceding clause (ii) shall limit your indemnification obligations set forth
herein to the extent that such indirect, special, punitive or consequential
damages are included in any third-party claim in connection with which such
Indemnified Person is entitled to indemnification hereunder.

 

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a judgment by
a court of competent jurisdiction in any such Proceeding, you agree to indemnify
and hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with the other provisions of this Section 8.

 

You shall not, without the prior written consent of the affected Indemnified
Person (which consent shall not be unreasonably withheld, conditioned or
delayed, it being understood that an Indemnified Person may withhold consent to
a settlement that does not satisfy the criteria in clauses (i) and (ii) below),
effect any settlement of any pending or threatened proceedings in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless such settlement (i) includes an unconditional release of such Indemnified
Person in form and substance reasonably satisfactory to such Indemnified Person
from all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrong doing or a failure to act by or on behalf of any Indemnified
Person.

 

9.                                      Confidentiality. This Commitment Letter
and the Fee Letter are each delivered to you on the understanding that neither
this Commitment Letter, any other Debt Financing Letter nor any of their terms
or substance will be disclosed, directly or indirectly, to any other person or
entity except (a) this Commitment Letter (but not the Fee Letter) may be
disclosed as required by the rules and regulations of the Securities and
Exchange Commission (the “SEC”) in connection with any filings with the SEC in
connection with the Transactions (in which case you agree to inform us promptly
thereof), (b) pursuant to the order of any court or administrative agency in any
pending legal or administrative proceeding, or as otherwise required by
applicable law or compulsory legal process (and in either such case you agree to
inform us promptly thereof and to reasonably cooperate with us in securing a
protective order in respect thereof to the extent lawfully permitted to do so),
(c) to you and your officers, directors, employees, stockholders, affiliates,
agents, attorneys, accountants and advisors on a confidential basis in
connection with the Transactions, (d) the information contained in this
Commitment Letter (but not that contained in the Fee Letter) may be disclosed in
any Confidential Information Memorandum and any offering materials for the
Unsecured Notes Offering or in connection with the syndication of the Facilities
or the Unsecured Notes Offering, (e) this Commitment Letter (but not the Fee
Letter) may be disclosed to the Target, the Seller, their direct and indirect
equity holders and their respective officers, directors, employees, attorneys,
accountants, agents and advisors, in each case on a confidential basis and only
in connection with the Transactions, (f) to the extent portions thereof have
been redacted in a manner reasonably agreed by us, you may disclose the Fee
Letter and the contents thereof to the Target, the Seller and their respective
officers, directors, employees, attorneys, accountants and advisors, in each
case on a confidential basis and only in connection with the Transactions,
(g) after the Closing Date, you may disclose to the Acquired Business’s auditors
the Fee Letter and the contents thereof for customary accounting

 

11

--------------------------------------------------------------------------------


 

purposes, including accounting for deferred financing costs, (h) you may
disclose the Commitment Letter and the Fee Letter and the other Debt Financing
Letters to the extent necessary in connection with the enforcement of your
rights hereunder or thereunder, (i) you may disclose the Commitment Letter to
potential Investors or Lenders (but not the Fee Letter) and to rating agencies
in connection with obtaining ratings in connection with the Transactions and
(j) you may disclose the Commitment Letter if we consent in writing to such
proposed disclosure. You may also disclose, on a confidential basis, the
aggregate amount of fees (including original issue discount) payable under the
Fee Letter as part of a generic disclosure regarding sources and uses (but
without disclosing any specific fees or “flex” or other economic terms set forth
therein) in connection with the syndication of the Facilities and/or the
Unsecured Notes Offering.

 

We and our respective affiliates shall use all non-public information received
by us and them from you, the Target or your or its respective subsidiaries and
representatives in connection with the Transactions solely for the purposes of
providing the services contemplated by the Debt Financing Letters and shall
treat confidentially all such non-public information; provided, however, that
nothing herein shall prevent us from disclosing any such information (a) on a
customary basis, to Moody’s and S&P in connection with obtaining ratings in
connection with the Transactions (including ratings in connection with the
Unsecured Notes), (b) to any Investors or participants or prospective Investors
or participants (other than persons who have, on the date of disclosure,
effectively been designated as Disqualified Institutions) and to any direct or
indirect contractual counterparty to any credit default swap or similar
derivative product (other than Disqualified Institutions), (c) in any legal,
judicial, administrative proceeding or other compulsory process or otherwise as
required by applicable law, rule or regulations (in which case we will promptly
notify you, in advance, to the extent practicable and permitted by law, rule or
regulation, except in connection with any request as part of any regulatory
audit or examinations conducted by accountants or any governmental regulatory
authority exercising examination or regulatory authority), (d) upon the request
or demand of any governmental or regulatory authority (including any
self-regulatory authority) having jurisdiction over us or upon the good faith
determination by counsel that such information should be disclosed in light of
ongoing oversight or review by any governmental or regulatory authority
(including any self-regulatory authority) having jurisdiction over us (in which
case we shall, to the extent practicable and permitted by law, rule or
regulation, except with respect to any audit or examination conducted by
accountants or any governmental regulatory authority exercising examination or
regulatory authority, promptly notify you, in advance, to the extent lawfully
permitted to do so), (e) to our respective officers, directors, employees, legal
counsel, independent auditors, professionals and other experts or agents working
on the Transactions (collectively, “Representatives”) and who are informed of
the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential (provided that we
shall be responsible for the compliance of our Representatives with the
provisions of this paragraph), (f) to any of our respective affiliates or
Representatives of our respective affiliates (provided that any such affiliate
or Representative is advised of its obligation to retain such information as
confidential) solely in connection with the Transactions (provided that we shall
be responsible for the compliance of our affiliates and Representatives of our
affiliates with the provisions of this paragraph), (g) to the extent any such
information is or becomes publicly available other than by reason of improper
disclosure by us, our respective affiliates or our respective Representatives in
breach of this Commitment Letter, (h) to the extent that any such

 

12

--------------------------------------------------------------------------------


 

information is independently developed by us, any of our respective affiliates
or any of our respective Representatives, (i) to the extent that such
information is received by us or our affiliates from a third party that is not
to our or our respective affiliates’ knowledge subject to confidentiality
obligations to you and (j) to establish a “due diligence” defense, if
applicable; provided that the disclosure of any such information to any
Investors or prospective Investors or participants or prospective participants
referred to above shall be made subject to the acknowledgment and acceptance by
such Investors or prospective Investors or participants or prospective
participants that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and us, including, without limitation, as agreed in
any confidential information memorandum or other marketing materials) in
accordance with our standard syndication processes or customary market standards
for dissemination of such type of information. Our obligations under this
paragraph shall terminate two years from the date hereof.

 

Notwithstanding anything herein to the contrary, you and we (and any of your and
our respective employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by the Debt Financing Letters and all
materials of any kind (including opinions or other tax analyses) that are
provided to you or us relating to such tax treatment and tax structure, except
that (i) tax treatment and tax structure shall not include the identity of any
existing or future party (or any affiliate of such party) to any Debt Financing
Letter, and (ii) neither you nor we shall disclose any information relating to
such tax treatment and tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws. For this purpose,
the tax treatment of the transactions contemplated by the Debt Financing Letters
is the purported or claimed U.S. federal income tax treatment of such
transactions and the tax structure of such transactions is any fact that may be
relevant to understanding the purported or claimed U.S. federal income tax
treatment of such transactions.

 

10.                               Conflicts of Interest; Absence of Fiduciary
Relationship. You acknowledge and agree that:

 

(a)                                 each of us and/or our respective affiliates
and subsidiaries, including, in the case of Jefferies Finance, Jefferies and its
affiliates (each, a “Commitment Party Group”), in our and their respective
capacities as principal or agent, are involved in a wide range of commercial
banking and investment banking activities globally (including investment
advisory, asset management, research, securities issuance, trading, and
brokerage) from which conflicting interests or duties may arise and, therefore,
conflicts may arise between (i) our interests and duties hereunder and (ii) the
duties or interests or other duties or interests of another member of our
respective Commitment Party Group;

 

(b)                                 we and any other member of a Commitment
Party Group may, at any time, (i) provide services to any other person,
(ii) engage in any transaction (on our or its own account or otherwise) with
respect to you or any member of the same group as you or (iii) act in relation
to any matter for any other person whose interests may be adverse to you or any
member of your group (a “Third Party”), and may retain for our or its own
benefit any related remuneration or profit, notwithstanding that a conflict of
interest exists or may arise and/or any member of a Commitment Party Group is in
possession or has come or comes into possession

 

13

--------------------------------------------------------------------------------


 

(whether before, during or after the consummation of the transactions
contemplated hereunder) of information confidential to you; provided that such
confidential information shall not be used by us or any other member of a
Commitment Party Group in performing services or providing advice to any Third
Party. You accept that permanent or ad hoc arrangements/information barriers may
be used between and within our divisions or divisions of other members of a
Commitment Party Group for this purpose and that locating directors, officers or
employees in separate workplaces is not necessary for such purpose;

 

(c)                                  information that is held elsewhere within
us or a member of any Commitment Party Group, but of which none of the
individual directors, officers or employees having primary responsibility for
the consummation of the transactions contemplated by this Commitment Letter
actually has knowledge (or can properly obtain knowledge without breach of
internal procedures), shall not for any purpose be taken into account in
determining our responsibilities to you hereunder;

 

(d)                                 neither we nor any other member of a
Commitment Party Group shall have any duty to disclose to you, or utilize for
your benefit, any non-public information acquired in the course of providing
services to any other person, engaging in any transaction (on our or its own
account or otherwise) or otherwise carrying on our or its business;

 

(e)                                  (i) neither we nor any of our respective
affiliates have assumed any advisory responsibility or any other obligation in
favor of the Acquiror, the Target or any of its or their affiliates except the
obligations expressly provided for under the Debt Financing Letters, (ii) we and
our respective affiliates, on the one hand, and the Acquiror and its affiliates,
on the other hand, have an arm’s-length business relationship that does not
directly or indirectly give rise to, nor does the Acquiror or any of its
affiliates rely on, any fiduciary duty on the part of us or any of our
respective affiliates and (iii) we are (and are affiliated with) full service
financial firms and as such may effect from time to time transactions for our
own account or the account of customers, and hold long or short positions in
debt, equity-linked or equity securities or loans of companies that may be the
subject of the transactions contemplated by this Commitment Letter (and, in
particular, we and any other member of a Commitment Party Group may at any time
hold debt or equity securities for our or its own account in the Company). With
respect to any securities and/or financial instruments so held by us, any of our
respective affiliates or any of our respective customers, all rights in respect
of such securities and financial instruments, including any voting rights, will
be exercised by the holder of such rights, in its sole discretion. You hereby
waive and release, to the fullest extent permitted by law, any claims you have,
or may have, with respect to (i) any breach or alleged breach of fiduciary duty
(and agree that we shall have no liability (whether direct or indirect) to you
in respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of you, including your stockholders,
employees or creditors) and (ii) any conflict of interest arising from such
transactions, activities, investments or holdings, or arising from our failure
or the failure of any of our respective affiliates to bring such transactions,
activities, investments or holdings to your attention; and

 

(f)                                   neither we nor any of our respective
affiliates are advising you as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. You shall consult with your own advisors
concerning such matters and shall be responsible for making your own

 

14

--------------------------------------------------------------------------------


 

independent investigation and appraisal of the transactions contemplated by the
Debt Financing Letters, and neither we nor our respective affiliates shall have
responsibility or liability to you with respect thereto. Any review by us, or on
our behalf, of the Company, the Transactions, the other transactions
contemplated by the Debt Financing Letters or other matters relating to such
transactions will be performed solely for our benefit and shall not be on behalf
of you or any of your affiliates.

 

11.                               Choice of Law; Jurisdiction; Waivers. The Debt
Financing Letters, and any claim, controversy or dispute arising under or
related to the Debt Financing Letters (whether in contract or tort), shall be
governed by, and construed in accordance with, the laws of the State of New
York; provided, however, that the interpretation of any provisions of the
Purchase Agreement referred to in this Commitment Letter, including the
determination of the accuracy of the Specified Purchase Agreement
Representations and the definition of “Company Material Adverse Effect” shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. To the fullest extent permitted by
applicable law, each of the parties hereto hereby irrevocably submits to the
exclusive jurisdiction of any New York State court or federal court sitting in
the County of New York and the Borough of Manhattan in respect of any claim,
suit, action or proceeding arising out of or relating to the provisions of any
Debt Financing Letter and irrevocably agrees that all claims in respect of any
such claim, suit, action or proceeding may be heard and determined in any such
court (provided that suit for the recognition or enforcement of any judgment
obtained in any such New York State or Federal court may be brought in any other
court of competent jurisdiction) and that service of process therein may be made
by certified mail, postage prepaid, to its address set forth above and further
agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. You and we hereby waive, to the fullest
extent permitted by applicable law, any objection that you or we may now or
hereafter have to the laying of venue of any such claim, suit, action or
proceeding brought in any such court, and any claim that any such claim, suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. You and we hereby waive, to the fullest extent permitted by
applicable law, any right to trial by jury with respect to any claim, suit,
action or proceeding (whether based upon contract, tort or otherwise) arising
out of or relating to the Debt Financing Letters, any of the Transactions or any
of the other transactions contemplated hereby or thereby. The provisions of this
Section 11 are intended to be effective upon the execution of this Commitment
Letter without any further action by you or us, and the introduction of a true
copy of this Commitment Letter into evidence shall be conclusive and final
evidence as to such matters.

 

12.                               Miscellaneous.

 

(a)                                 This Commitment Letter may be executed in
one or more counterparts, each of which will be deemed an original, but all of
which taken together will constitute one and the same instrument. Delivery of an
executed signature page of this Commitment Letter by facsimile, .pdf or other
electronic transmission will be effective as delivery of a manually executed
counterpart hereof.

 

15

--------------------------------------------------------------------------------


 

(b)                                 You may not assign any of your rights, or be
relieved of any of your obligations, under this Commitment Letter without our
prior written consent, which may be given or withheld in our reasonable
discretion (and any purported assignment without such consent, at our sole
option, shall be null and void). We may at any time and from time to time assign
all or any portion of our Commitments hereunder to one or more of our respective
affiliates (provided that, unless you otherwise consent in writing to such
assignment, we will remain liable for our obligations hereunder until the
funding of the Debt Financing) or, subject to Sections 2 and 4 hereof, to one or
more Investors; provided that such assignment shall not relieve us of our
obligation to fund on the Closing Date the portion of our Commitments so
assigned to the extent such assignee fails, upon satisfaction or waiver by us of
all conditions to such assignee making its initial extensions of credit or
purchase of the Unsecured Notes on the Closing Date, to fund such assigned
Commitments on the Closing Date. Any and all obligations of, and services to be
provided by, us hereunder (including our respective Commitments) may be
performed, and any and all of our rights hereunder may be exercised, by or
through any of our respective affiliates or branches and we reserve the right to
allocate, in whole or in part, to our respective affiliates or branches certain
fees payable to us in such manner as we and our respective affiliates may agree
in our and their sole discretion. You further acknowledge that we may share with
any of our respective affiliates, and such affiliates may share with us, any
information relating to the Transactions, you or the Acquired Business (and your
and their respective affiliates), or any of the matters contemplated in the Debt
Financing Letters.

 

(c)                                  This Commitment Letter has been and is made
solely for the benefit of you, us and the Indemnified Persons and your, our and
their respective successors and assigns, and nothing in this Commitment Letter,
expressed or implied, is intended to confer or does confer on any other person
or entity any rights or remedies under or by reason of this Commitment Letter or
your and our agreements contained herein.

 

(d)                                 The Debt Financing Letters set forth the
entire understanding of the parties hereto as to the scope of the Commitments
and our obligations hereunder and thereunder. The Debt Financing Letters
supersede all prior understandings and proposals, whether written or oral,
between us and you relating to any financing or the transactions contemplated
hereby and thereby.

 

(e)                                  You agree that we or any of our respective
affiliates may disclose information about the Transactions to market data
collectors and similar service providers to the financing community.

 

(f)                                   We hereby notify you that, pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), each of us and each of the Investors
may be required to obtain, verify and record information that identifies the
Acquiror and the Guarantors, which information may include their names,
addresses, tax identification numbers and other information that will allow each
of us and the Investors to identify the Acquiror and the Guarantors in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the
Investors.

 

13.                               Amendment; Waiver. This Commitment Letter may
not be modified or amended except in a writing duly executed by the parties
hereto. No waiver by any party of any breach of,

 

16

--------------------------------------------------------------------------------


 

or any provision of, this Commitment Letter shall be deemed a waiver of any
similar or any other breach or provision of this Commitment Letter at the same
or any prior or subsequent time. To be effective, a waiver must be set forth in
writing signed by the waiving party.

 

14.                               Surviving Provisions. Notwithstanding anything
to the contrary in this Commitment Letter, except as set forth in the
immediately succeeding sentence, Sections, 2, 4 and 7 to and including 15 hereof
shall survive the expiration or termination of this Commitment Letter,
regardless of whether the Definitive Debt Documents have been executed and
delivered or the Transactions consummated; provided, that your obligations under
this Commitment Letter (other than your obligations with respect to (a)  the
syndication of the Debt Financing and the titles and roles related thereto and
(b) confidentiality) shall automatically terminated and be superseded in their
entirety by those set forth in the Definitive Debt Documents.

 

15.                               Acceptance, Expiration and Termination;
Reduction. Please indicate your acceptance of the terms of the Debt Financing
Letters by returning to us executed counterparts of the Debt Financing Letters
not later than 11:59 p.m., New York City time, on June 19, 2017 (the “Deadline”;
the date of receipt of such executed counterparts, the “Signing Date”). The Debt
Financing Letters are conditioned upon your contemporaneous execution and
delivery to us, and the contemporaneous receipt by us, of executed counterparts
of each Debt Financing Letter on or prior to the Deadline. This Commitment
Letter will expire at such time in the event that you have not returned such
executed counterparts to us by such time. Thereafter, except with respect to any
provision that expressly survives pursuant to Section 14 hereof, this Commitment
Letter (but not the other Debt Financing Letters) will terminate automatically
on the earliest of (i) the date of termination of the Purchase Agreement prior
to the closing of the Acquisition, (ii) the closing of the Acquisition (unless
the Initial Lender has failed to fund in breach of its obligations hereunder)
and (iii) 5:00 p.m., New York City time, on August 12, 2017. In addition, our
Commitments hereunder to purchase Unsecured Notes shall automatically be
reduced, on a dollar for dollar basis, by the aggregate gross proceeds from the
issuance or sale of any Unsecured Notes, whether pursuant to this Commitment
Letter or otherwise upon the closing thereof (whether in escrow or otherwise).

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Definitive Debt Documents
by the parties hereto in a manner consistent with this Commitment Letter, it
being acknowledged and agreed that the commitments provided hereunder by the
Commitment Parties are subject only to the conditions precedent set forth in
Section 3 hereof, including the execution and delivery of the Definitive Debt
Documents (which shall be negotiated in good faith as required by the
Documentation Principles).

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

 

 

 

JEFFERIES GROUP LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Whyte

 

 

Name:

Jeffrey R. Whyte

 

 

Title:

Assistant Secretary

 

 

 

 

 

JEFFERIES FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Jason Kennedy

 

 

Name:

Jason Kennedy

 

 

Title:

Managing Director

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the
date first above written:

 

TELADOC, INC.

 

 

 

 

 

 

 

By:

/s/ Adam C. Vandervoort

 

 

Name:

Adam C. Vandervoort

 

 

Title:

Chief Legal Officer and Secretary

 

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Project Barolo
$150.0 million Term Loan Facility

$10.0 million Revolving Credit Facility
Summary of Principal Terms and Conditions(1)

 

Borrower:

 

Teladoc, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Administrative Agent:

 

Jefferies Finance LLC (“Jefferies”), acting through any of its affiliates as it
deems appropriate, will act as sole administrative agent and collateral agent
(in such capacities, the “Administrative Agent”) for a syndicate of banks,
financial institutions and other lenders, excluding any Disqualified
Institutions (the “Lenders”), and will perform the duties customarily associated
with such roles.

 

 

 

Sole Lead Arranger and Sole Bookrunner:

 

Jefferies, acting through any of its affiliates as it deems appropriate, will
act as sole lead arranger and sole bookrunner for the Facilities (as defined
below), and will perform the duties customarily associated with such roles (the
“Lead Arranger”).

 

 

 

Term Loan Facility:

 

1. Amount: A term loan facility in an aggregate principal amount of $150.0
million (the “Term Loan Facility”).

 

2. Currency: U.S. dollars.

 

3. Use of Proceeds: The loans made pursuant to the Term Loan Facility (the “Term
Loans”) may only be incurred on the Closing Date and the proceeds thereof shall
be utilized solely to finance, in part, the Acquisition, to consummate the
Refinancing and to pay fees and expenses in connection therewith.

 

4. Maturity: The final maturity date of the Term Loan Facility shall be five
(5) years from the Closing Date (the “Term Loan Maturity Date”).

 

5. Amortization: (i) Annual amortization (payable in equal quarterly
installments, commencing with the first full fiscal quarter ending after the
Closing Date) of the Term Loans shall be required in an amount equal to 1.0% of
the initial aggregate principal amount of the Term Loans.

 

(ii) The remaining aggregate principal amount of Term Loans originally incurred
shall be due and payable in full on the Term Loan Maturity Date.

 

6. Availability: Term Loans may only be incurred on the Closing

 

--------------------------------------------------------------------------------

(1)  All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

 

Date. Once repaid, no amount of Term Loans may be reborrowed.

 

 

 

Revolving Credit Facility:

 

1. Amount: A revolving credit facility in an aggregate principal amount of $10.0
million (the “Revolving Credit Facility”). $5.0 million of the Revolving Credit
Facility will be available for the issuance of letters of credit on terms to be
agreed.

 

2. Currency: U.S. dollars.

 

3. Use of Proceeds: The loans made pursuant to the Revolving Credit Facility
(the “Revolving Loans” and together with the Term Loans, the “Loans”) may be
used for working capital and general corporate purposes, including to fund any
original issue discount or fees imposed pursuant to the market flex provisions
of the Fee Letter.

 

4. Maturity: The final maturity date of the Revolving Credit Facility shall be
three (3) years from the Closing Date (the “Revolver Maturity Date”).

 

5. Availability: Revolving Loans will be available at any time prior to the
Revolver Maturity Date, in minimum principal amounts to be agreed. Amounts
repaid under the Revolving Credit Facility may be reborrowed.

 

 

 

Credit Documentation

 

The definitive documentation governing or evidencing the Facilities
(collectively, the “Credit Documentation”) shall be prepared by counsel to the
Administrative Agent and shall be consistent with the Commitment Letter
including this Exhibit A and Exhibit B to the Commitment Letter and the Fee
Letter, will contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default referred to in the
Commitment Letter (including this Exhibit A and Exhibit B to the Commitment
Letter) (subject to modification in accordance with the “market flex” provisions
of the Fee Letter) and consistent with loan documentation terms customary and
usual for facilities, borrowers and transactions of this type that are
reasonably satisfactory to the Borrower and the Lead Arranger (but in no event
including any conditions to borrowing not set forth in the Commitment Letter
(including this Exhibit A and Exhibit B to the Commitment Letter)) and shall be
negotiated in good faith by the Borrower and the Lead Arranger and give due
regard to that certain term loan credit agreement as previously agreed between
the Borrower and the Lead Arranger, with modifications to reflect (i) the terms
set forth herein, (ii) the differences in the business of the borrower under
such precedent documentation on the one hand and the Borrower and its
subsidiaries on the other hand, (iii) the operational and strategic requirements
of the Borrower and its subsidiaries in light of their size, industries,
businesses and business

 

Exhibit A-2

--------------------------------------------------------------------------------


 

 

 

practices and (iv) general trends and risks affecting the industry of the
Borrower and its subsidiaries. This paragraph and the provisions herein are
referred to as the “Documentation Principles.”

 

 

 

Uncommitted Incremental Facilities:

 

The Borrower will have the right to solicit existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other lenders (each of whom would
constitute an Eligible Transferee, as described under the heading “Assignments
and Participations” below) who will become Lenders in connection therewith (the
“Additional Lenders”) to provide (x) an increase in commitments under the
Revolving Credit Facility to be made available under the Credit Documentation
(each, an “Incremental Revolving Commitment Increase”; the loans thereunder, the
“Incremental Revolving Credit Loans”) and/or (y) incremental commitments
consisting of one or more increases to the Term Loan Facility and/or one or more
new tranches of term loans to be made available under the Credit Documentation
(hereinafter the “Incremental Term Loan Facilities,” the loans thereunder the
“Incremental Term Loans”; and the Incremental term Loan Facilities, together
with the Incremental Revolving Commitment Increase, the “Incremental
Facilities”) in an aggregate amount not to exceed (x) $50.0 million (the “Free
and Clear Incremental Basket”) plus (y) if the First Lien Leverage Ratio (as
defined below), on a pro forma basis measured at the time of incurrence of such
Incremental Facility and after giving effect thereto (or in the case of
Incremental Term Loan Facilities used to finance a permitted acquisition, the
consummation of which is not conditional upon the availability of, or obtaining,
third-party financing (a “Limited Condition Acquisition”), and to the extent the
Lenders participating in such Incremental Term Loan Facility agree, measured at
the time of the execution of the acquisition agreement related to such permitted
acquisition), is less than or equal to 4.00:1.00 (after giving pro forma effect
to the Transaction) (assuming, for purposes of such calculations, that all
commitments under any Incremental Facility are fully drawn and excluding for
purposes of such calculation the cash proceeds of incremental loans from any
unrestricted cash permitted to be netted in the calculation of such ratio (but
otherwise giving pro forma effect to the application of any such amounts to
prepayments of debt)), an unlimited amount (this clause (y), the
“Incurrence-Based Incremental Basket,” and at any time, the sum of the amounts
under the Free and Clear Incremental Basket and Incurrence-Based Incremental
Basket, the “Available Incremental Amount”) on terms agreed by the Borrower and
the Lender or Lenders providing the respective Incremental Facility; provided
that (i) no default or event of default exists or would exist after giving
effect thereto; provided that, in the case of Incremental Facilities used to
finance a Limited Condition Acquisition and to the extent the Lenders
participating in such

 

Exhibit A-3

--------------------------------------------------------------------------------


 

 

 

Incremental Facility agree, this clause (i) shall be tested at the time of the
execution of the acquisition agreement related to such Limited Condition
Acquisition, (ii) all of the representations and warranties contained in the
Credit Documentation shall be true and correct in all material respects (or, in
all respects, if qualified by materiality); provided that, in the case of
Incremental Facilities used to finance a Limited Condition Acquisition and to
the extent the Lenders participating in such Incremental Facility agree, this
clause (ii) shall be subject only to “Specified Representations”, (iii) any such
Incremental Facility shall benefit from the same guarantees as, and be secured
on an equal and ratable pari passu basis by the same Collateral (as defined
below) securing, the Facilities and (iv) the Borrower shall be in pro forma
compliance with the Financial Covenants; provided that, in the case of
Incremental Facilities the proceeds of which are to be used to finance a Limited
Condition Acquisition and to the extent the Lenders participating in such
Incremental Facilities agree, this clause (iv) shall be tested at the time of
the execution of the acquisition agreement related to such Limited Condition
Acquisition.

 

 

 

 

 

In the case of any Incremental Revolving Commitment Increase, all material terms
(including pricing) shall be substantially identical to the Revolving Credit
Facility.

 

 

 

 

 

In the case of Incremental Term Loans, such Incremental Term Loans shall be
subject to the same terms as the Term Loans (including voluntary and mandatory
prepayment provisions), except that, unless such Incremental Term Loans are made
a part of the Term Loan Facility (in which case all terms thereof shall be
identical to those of the Term Loan Facility), (1) the interest rate margins and
(subject to clauses (2) and (3) below) final maturity and weighted average life
to maturity applicable to any Incremental Term Loans shall be determined by the
Borrower and the lenders thereunder, provided that, the “effective yield” on any
Incremental Term Loans payable by the Borrower(which, for such purposes only,
shall be deemed to take account of applicable margins, interest rate benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the weighted average life of such
Incremental Term Loans and (B) four years) payable to all Lenders providing such
Incremental Term Loans, but exclusive of any arrangement, structuring, ticking
or other fees payable in connection therewith that are not shared with all
Lenders providing such Incremental Term Loans) may exceed the then “effective
yield” on Term Loans (determined on the same basis as provided in the preceding
parenthetical) if the “effective yield” on the applicable Term Loans (determined
on the same basis as provided in the second preceding parenthetical) is
increased to be not less than 0.50% (after giving effect to any increase to the
“effective yield” on any Term Loans) lower than the “effective yield” on such
Incremental Term Loans, (2) 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

 

 

the final stated maturity date for such Incremental Term Loans may be identical
to or later (but not earlier) than the final stated maturity date applicable to
the Term Loans, (3) the average weighted life to maturity of such Incremental
Term Loans is no shorter than the average weighted life to maturity applicable
to the then outstanding Term Loans and (4) the Incremental Term Loans shall
share ratably in all voluntary and mandatory prepayments unless the lenders
holding such Incremental Term Loans elect to receive a lesser amount, provided
that such Incremental Term Loans shall have covenants and defaults no more
restrictive (excluding pricing, optional prepayment or redemption terms, call
protections and premiums) than those under the Term Loan Facility (except for
covenants or other provisions applicable only to periods after the latest final
maturity date of the Term Loan Facility existing at the time of such incurrence
of Incremental Term Loans), unless otherwise mutually agreed by the Borrower and
the Administrative Agent.

 

 

 

 

 

Any upfront fees and arrangement fees for any Incremental Facility will be
negotiated with the applicable Lenders at the time of any request to provide
commitments pursuant to such Incremental Facility. The Administrative Agent
shall have consent rights (not to be unreasonably withheld) with respect to such
Additional Lender, if the consent of the Administrative Agent would be required
under the heading “Assignments and Participations” for an assignment of Term
Loans to such Additional Lender. Nothing contained herein or in the Commitment
Letter constitutes, or shall be deemed to constitute, a commitment with respect
to any Incremental Facility.

 

 

 

 

 

“First Lien Leverage Ratio,” “Total Leverage Ratio” and “Consolidated EBITDA”
each shall have meanings to be agreed in the Credit Documentation, giving due
regard to the Documentation Principles (it being understood that any leverage
calculation shall be net of unrestricted domestic cash and cash equivalents that
are subject to control agreements for the benefit of the Collateral Agent,
subject to a cap on such unrestricted cash and cash equivalents to be agreed).

 

 

 

Guarantees:

 

All obligations of (a) the Borrower under the Facilities, (b) the Borrower or
any of the Guarantors (as defined below) under (or in respect of) certain
interest rate and/or foreign currency swaps or similar agreements entered into
with the Administrative Agent, the Lead Arranger, a Lender or an affiliate of
any of the foregoing persons, other than Excluded Swap Obligations (as defined
below) (the “Secured Hedging Agreements” and clauses (a) and (b) above, the
“Borrower Obligations”) will be fully and unconditionally guaranteed on a joint
and several basis by (i) the Borrower (other than with respect to its own
obligations), and (ii) each direct or indirect wholly owned material domestic
subsidiary (whether owned on the Closing Date or formed or acquired thereafter)
of the Borrower, other than (A) any subsidiary that

 

Exhibit A-5

--------------------------------------------------------------------------------


 

 

 

is prohibited by applicable law or existing contractual obligations from
becoming a guarantor, (B) any subsidiary of the Borrower that is a controlled
foreign corporation within the meaning of Section 957 of the United States
Internal Revenue Code of 1986, as amended (a “CFC”), a subsidiary of a CFC or a
Domestic CFC Holding Company (as defined below), (C) any foreign subsidiary for
which the providing of a guarantee could reasonably be expected to result in a
violation, or breach of, or conflict with, fiduciary duties of the directors,
officers and managers of such subsidiary, (D) immaterial subsidiaries (to be
defined on a basis to be mutually agreed upon), (E) any subsidiary acquired
pursuant to a permitted acquisition or other similar investment permitted by the
Credit Documentation that has assumed secured indebtedness that is permitted
pursuant to the Credit Documentation and not incurred in contemplation of such
permitted acquisition or other similar investment and any subsidiary thereof
that guarantees such secured indebtedness, in each case to the extent (and for
so long as) such secured indebtedness prohibits such subsidiary from becoming a
Guarantor, and (F) other exceptions and limitations to be mutually agreed (each
such person, a “Guarantor” and, collectively, the “Guarantors” and together with
the Borrower, the “Credit Parties”).

 

Notwithstanding the foregoing, subsidiaries may be excluded from the guarantee
requirements in circumstances where the Borrower and the Administrative Agent
reasonably agree in writing that the cost of providing such a guarantee is
excessive in relation to the value afforded thereby.

 

“Excluded Swap Obligations” means any obligation of any Guarantor to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (a “Swap”),
if, and to the extent that, all or a portion of the guarantee by such Guarantor
of, or the grant by such Guarantor or the Borrower of a security interest to
secure, such Swap (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

 

 

 

Security:

 

Subject to the Funds Certain Provisions and the Documentation Principles, all
amounts owing under the Facilities, the Secured Hedging Agreements (and all
obligations under the Guarantees) (collectively, the “Secured Obligations”) will
be secured by (x) a perfected security interest, subject only to liens permitted
under the Credit Documentation, in all stock, other equity interests and
promissory notes owned by the

 

Exhibit A-6

--------------------------------------------------------------------------------


 

 

 

Borrower and the Guarantors (which pledge, in the case of voting stock in any
direct or indirect subsidiary of the Borrower that is a first-tier CFC or
Domestic CFC Holding Company, shall be limited to 65% of the voting stock (and
100% of the non-voting stock) of such CFC or Domestic CFC Holding Company, as
the case may be) and (y) a perfected security interest in and mortgages on, in
each case subject only to liens permitted under the Facilities, substantially
all other tangible and intangible assets (including, without limitation,
receivables, inventory, equipment, contract rights, securities, patents,
trademarks, other intellectual property, cash, bank and securities deposit
accounts (which accounts shall be required to be made subject to control
agreements within a post-closing time period to be agreed) owned by the Borrower
and the Guarantors (all of the foregoing, the “Collateral”)

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) motor vehicles and other assets subject to certificates of title
(to the extent a lien thereon cannot be perfected by the filing of a UCC
financing statement), letter of credit rights (other than to the extent
perfection of the security interest therein is accomplished by the filing of a
UCC financing statement) and commercial tort claims below a threshold to be
mutually agreed; (ii) pledges and security interests in margin stock and, to the
extent prohibited by law, or requiring the consent of any person (other than
Borrower or any of its subsidiaries) under, or prohibited by the terms of any
applicable organizational documents (other than the organizational documents of
any Credit Party or any wholly owned subsidiary thereof), joint venture
agreement or shareholders’ agreement, equity interests in any person that is not
a wholly owned subsidiary; (iii) any fee owned real property with a fair market
value of less than an amount to be agreed (with any required mortgages on
properties with a value greater than such amount being permitted to be delivered
after the Closing Date within a time period to be agreed) and all leasehold
interests in real property; (iv) intent to use trademark applications prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent to use trademark application under applicable
federal law; (v) (a) deposit accounts of any Credit Party exclusively used for
payroll, payroll taxes or employee benefits in the ordinary course of business,
(b) deposit accounts that are “zero-balance accounts” or de minimis disbursement
accounts and (c) escrow accounts and deposits to secure letters of credit,
surety or performance bonds or similar obligations; (vi) any lease, license,
property right or other agreement or any property subject to a purchase money
security interest, capital lease obligation or similar arrangements, in each
case, to the extent permitted under the Credit Documentation, to the extent that
a grant of a security interest

 

Exhibit A-7

--------------------------------------------------------------------------------


 

 

 

therein would violate or invalidate such lease, license, property right or
agreement, purchase money, capital lease or a similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or a Guarantor) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law, other than proceeds and
receivables thereof; (vii) any assets of a CFC or a Domestic CFC Holding Company
and (viii) those assets to the extent a security interest in such assets would
result in material adverse tax consequences as reasonably determined by the
Borrower, in consultation with the Administrative Agent, or as to which the
Administrative Agent and the Borrower agree in writing that the costs of
obtaining such a security interest or perfection thereof are excessive in
relation to the value to the Lenders of the security to be afforded thereby.

 

The term “Domestic CFC Holding Company” shall mean any entity organized under
the laws of the United States (or any state thereof) that owns no material
assets other than equity interests in or indebtedness of one or more CFCs.

 

 

 

 

 

Notwithstanding the foregoing, (i) the requirements of the preceding paragraphs
of this “Security” section shall be, as of the Closing Date, subject to the
Funds Certain Provisions. (ii) under no circumstances shall landlord waivers,
bailee waivers, warehouseman waivers or collateral access agreements, be
required and (iii) no actions under the law of any non-U.S. jurisdiction, and no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction, shall be required.

 

 

 

Voluntary Prepayments:

 

Voluntary prepayments may be made at any time on three business days’ notice in
the case of LIBOR Loans, or one business day’s notice in the case of Base Rate
Loans, without premium or penalty (except as otherwise provided under the
heading “Call Protection” below), in minimum principal amounts to be mutually
agreed; provided that (x) voluntary prepayments of LIBOR Loans made on a date
other than the last day of an interest period applicable thereto shall be
subject to customary breakage costs, and (y) such payments of Term Loans shall
be subject to the Call Protection described below.

 

 

 

Mandatory Repayments:

 

Mandatory repayments of Term Loans shall be required from

 

(a) 100% of the cash proceeds (net of taxes directly attributable thereto,
reasonable costs and expenses in connection therewith, repayments of debt
secured by such asset or (in the case only of other permitted debt (if any)
secured by equal and ratable liens on the Collateral) otherwise subject to
mandatory prepayment as a result thereof (and limited, in the case of such other
debt, to its proportionate share of such prepayment)

 

Exhibit A-8

--------------------------------------------------------------------------------


 

 

 

and the amount of reserves established (for a time period and with recapture
provisions to be agreed) to fund contingent liabilities reasonably estimated to
be payable and directly attributable thereto) from asset sales by the Borrower
and its subsidiaries (including sales of equity interests of any subsidiary of
the Borrower) in excess of an amount to be agreed but subject to certain
ordinary course exceptions to be agreed as well as a right of the Borrower and
its subsidiaries to reinvest 100% of such proceeds, if such proceeds are
reinvested (or committed to be reinvested) in assets useful in the business of
the Borrower and its subsidiaries (other than ordinary course current assets)
within 365 days and, if so committed to be reinvested, so long as such
reinvestment is actually completed within 180 days thereafter (the “Asset Sale
Reinvestment Right”),

 

(b) 100% of the net cash proceeds from issuances or incurrences of debt (other
than the other debt permitted under the Credit Documentation,

 

(c) 50% (with step-downs to 25% and 0% when the First Lien Leverage Ratio is
less than or equal to levels to be mutually agreed) of annual Excess Cash Flow
(to be defined in a manner to be mutually agreed, but in any event shall be
reduced by cash amounts used (or committed to be used within the next succeeding
year) for capital expenditures, permitted acquisitions and certain other
permitted investments and certain permitted restricted payments to be mutually
agreed of the Borrower and its subsidiaries, in each case to the extent financed
with internally generated cash flow), commencing with the first full fiscal year
of the Borrower ending after the Closing Date (i.e., December 31, 2018);
provided that, in any fiscal year, any voluntary prepayments (other than
voluntary prepayments applied to prepay future amortization payments that are
due in the fiscal year of such prepayment) or repurchases of Term Loans by the
Borrower, in each case to the extent financed with internally generated cash
flow, shall be credited against Excess Cash Flow prepayment obligations on a
dollar-for-dollar basis (but, in the case of repurchases of Term Loans, limited
to the amount of cash actually expended to purchase the principal thereof; and

 

(d) 100% of the net cash proceeds from insurance recovery and condemnation
events of the Borrower and its subsidiaries (subject to a right of the Borrower
and its subsidiaries to reinvest 100% of such proceeds, if such proceeds are
reinvested (or committed to be reinvested) in assets useful in the business of
the Borrower and its subsidiaries (other than ordinary course current assets) in
assets useful in the business of the Borrower and its subsidiaries (other than
ordinary course current assets) within 365 days and, if so committed to be
reinvested, so long as such reinvestment is actually completed within 180 days
thereafter).

 

Exhibit A-9

--------------------------------------------------------------------------------


 

 

 

Mandatory prepayments made pursuant to clauses (a), (c) and (d) above shall be
subject to customary limitations to be agreed (including limitations under local
law, e.g. financial assistance, corporate benefit and fiduciary and statutory
duties of directors of the relevant non-U.S. subsidiaries) to the extent
required to be made from cash at non-U.S. subsidiaries and to the extent the
repatriation of which would result in material adverse tax consequences, as
reasonably determined by the Borrower in consultation with the Administrative
Agent, or would be prohibited or restricted by applicable law; provided that, in
any event, (i) the Borrower shall use commercially reasonable efforts to
eliminate such tax effect or to permit such repatriation in order to make such
prepayments and (ii) solely in the case of prepayments under clause (c) where
such prepayments that are limited as a result of material adverse tax
consequences, an amount equal to the portion of Excess Cash Flow that is not
used for a mandatory prepayment as a result of such limitation, less the amount
of additional taxes that would have been payable or reserved for if such amount
had been repatriated, shall be applied to prepay the Term Loan Facility within
12 months from the date such prepayment was required.

 

 

 

 

 

All mandatory repayments of Term Loans made pursuant to clauses (a) through (d),
inclusive, above will, subject to the provisions described under the heading
“Waivable Prepayments” below and subject to application of permitted refinancing
indebtedness proceeds to the debt being refinanced, be applied, without premium
or penalty (other than breakage costs, if applicable), pro rata to each
outstanding tranche of Term Loans and Incremental Term Loans (if any) and any
Refinancing Facilities (if any), and shall apply to reduce future scheduled
amortization payments of the respective Term Loans in direct order of maturity.

 

 

 

Call Protection:

 

In the event all or any portion of the Term Loans is voluntarily repaid (or
prepaid from the proceeds of any indebtedness, and including any repayment or
prepayment following or in connection with any change in control or following
any acceleration of the Term Loans) and in connection with any mandatory
assignment of a non-consenting lender, such repayments or prepayments shall be
made at (i) 103% of the amount repaid or prepaid if such repayment or prepayment
occurs prior to the first anniversary of the Closing Date, (ii) 102% of the
amount repaid or prepaid if such repayment or prepayment occurs on or after the
first anniversary of the Closing Date but prior to the second anniversary of the
Closing Date and (iii) 101% of the amount repaid or prepaid if such repayment or
prepayment occurs on or after the second anniversary of the Closing Date but
prior to the third anniversary of the Closing Date.

 

Exhibit A-10

--------------------------------------------------------------------------------


 

Fees and Interest Rates:

 

As set forth on Annex A hereto.

 

 

 

Yield Protection:

 

The Facilities shall include customary protective provisions for such matters as
capital adequacy, increased costs, reserves, liquidity, funding losses,
illegality and customary tax gross ups (it being understood that, for purposes
of determining increased costs arising in connection with a change in law, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Basel III and the
Foreign Account Tax Compliance Act, and all requests, rules, guidelines or
directives promulgated under, or issued in connection with, either of the
foregoing shall be deemed to have been introduced or adopted after the date of
the Credit Documentation, regardless of the date enacted, adopted or issued, but
solely for such costs that would have been included if they had been otherwise
imposed under the applicable increased cost provisions and only to the extent
the applicable Lender is generally imposing such charges on other similarly
situated borrowers under comparable syndicated credit facilities). The
obligation of the Borrower and the Guarantors to gross up for and/or to
indemnify Lenders for taxes imposed on payments will be subject to customary
exceptions, including the requirement to provide applicable tax related
documentation, and will include customary mitigation provisions.

 

 

 

Conditions Precedent:

 

 

 

 

 

Conditions Precedent to Initial Borrowing

 

The making of each Loan on the Closing Date shall be conditioned solely upon:

 

Those conditions precedent in Section 3 of the Commitment Letter and in
Exhibit B to the Commitment Letter, subject in each case to the Funds Certain
Provisions.

 

 

 

Conditions Precedent to all Borrowings (except on the Closing Date)

 

Except with respect to borrowings and other credit extensions on the Closing
Date and except as otherwise provided above under “Uncommitted Incremental
Facilities,” each borrowing and each other extension of credit under the Credit
Documentation shall be subject only to the following conditions precedent:
(i) delivery of notice of borrowing; (ii) accuracy of representations and
warranties in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein) and any representations and warranties which
expressly relate to a given date or period shall be required to be true and
correct in all material respects (without duplication of any materiality
qualifiers set forth therein) as of the respective date or for the respective
period, as the case may be)); and (iii) the absence of defaults or events of
default at the time of, or immediately after giving effect to the making of,
such extension of credit.

 

Exhibit A-11

--------------------------------------------------------------------------------


 

Representations and Warranties:

 

Representations and warranties (to be applicable to the Borrower and its
subsidiaries) will be limited to the following, in each case with customary
exceptions, qualifications and limitations for materiality to be provided in the
Credit Documentation to be mutually agreed by the Borrower and the Lead Arranger
and consistent with the Documentation Principles: (i) organization and corporate
status, (ii) power and authority, (iii) due authorization, execution and
delivery and enforceability, (iv) no violation or conflicts with laws, material
contracts or charter documents, (v) governmental approvals, franchises,
licenses, permits, etc., (vi) financial statements and projections,
(vii) absence of a Material Adverse Effect (to be defined in a manner to be
mutually agreed), (viii) solvency of the Borrower and its subsidiaries on a
consolidated basis as of the Closing Date, (ix) absence of material litigation,
(x) true and complete disclosure, (xi) use of proceeds and compliance with
Margin Regulations, (xii) tax returns and payments, (xiii) insurance,
(xiv) compliance with law, including (without limitation) ERISA and
environmental laws, (xv) ownership of property and ownership or rights to use
intellectual property, (xvi) equity interests and subsidiaries, (xvii) absence
of undisclosed liabilities, (xviii) creation, validity, perfection and ranking
of security interests under the security agreements, (xix) inapplicability of
Investment Company Act, (xx) employment and labor relations, (xxi) certain
regulatory matters, (xxii) PATRIOT Act, (xxiii) OFAC/sanctions and other
anti-terrorism laws, (xxiv) FCPA and other anti-corruption laws, anti-money
laundering laws and dealings with embargoed persons; and (xxv) no ownership
interest in Borrower’s affiliated variable interest entities.

 

 

 

Covenants:

 

Affirmative and negative covenants (to be applicable to the Borrower and its
subsidiaries) will be limited to the following, in each case with customary
exceptions, qualifications and “baskets” to be mutually agreed by the Borrower
and Lead Arranger and consistent with the Documentation Principles:

 

 

 

 

 

(a)           Affirmative Covenants - (i) Compliance with laws, regulations
(including, without limitation, ERISA and environmental laws) and material
contractual obligations; (ii) payment of material taxes and other material
obligations; (iii) maintenance of adequate insurance (but not, for the avoidance
of doubt, flood insurance except to the extent required by applicable law);
(iv) preservation of existence, rights (charter and statutory), franchises,
permits, licenses and approvals; (v) visitation and inspection rights and
information regarding collateral (subject to frequency (so long as there is no
ongoing event of default) and cost reimbursement limitations); (vi) keeping of
proper books in accordance with GAAP; (vii) maintenance of properties (subject
to casualty, condemnation and normal wear and tear); (viii) further assurances
as to perfection and priority of security interests and additional guarantors
and 

 

Exhibit A-12

--------------------------------------------------------------------------------


 

 

 

security; (ix) notice of defaults, material litigation, certain other material
events and other customary reporting requirements; (x) financial and other
reporting requirements (including, without limitation, unaudited quarterly (for
the first three fiscal quarters) and audited annual financial statements for the
Borrower and its subsidiaries on a consolidated basis (which, for each quarterly
statement, shall be certified to have been prepared in accordance with GAAP) and
a budget prepared by management of the Borrower and provided on an annual basis,
in the case of the unaudited quarterly and audited annual financial statements
with accompanying management discussion and analysis and, in the case of the
audited annual financial statements, accompanied by an opinion of a nationally
recognized accounting firm (which opinion shall not be subject to any
qualification as to “going concern” or scope of the audit, but that may contain
a “going concern” statement that is solely due to (a) the impending maturity of
the Facilities scheduled to occur within one year or (b) any potential inability
to satisfy the Financial Covenants on a future date or in a future period));
(xi) quarterly lender calls; (and (xii) use of proceeds.

 

 

 

 

 

(b)           Negative Covenants — Limitations on: (i) indebtedness (including
guarantees and indebtedness of non-wholly owned subsidiaries and other
non-Guarantors) and preferred or disqualified stock (with exceptions to include
an ability to incur (a) [reserved], (b) [reserved], (c) Incremental Facilities,
(d) unsecured indebtedness, subject to (i) a starter basket to be agreed,
(ii) customary limitations on tenor and covenants and a cap to be agreed on the
amount thereof that may be incurred by subsidiaries that are not Credit Parties
and (iii) the Borrower’s pro forma compliance with a Total Leverage Ratio of not
greater than a ratio to be agreed and (e) the Unsecured Notes); (ii) liens;
(iii) asset dispositions; (iv) restricted payments, investments (with exceptions
to include a general investment basket equal to an amount to be agreed (which
can be utilized, amongst other things, to consummate permitted acquisitions of
entities who will not become Guarantors)), loans, advances, guarantees and
acquisitions (with exceptions to include an ability to do Permitted Acquisitions
(as defined below); (v) swap agreements; (vi) transactions with affiliates;
(vii) restrictions affecting subsidiaries; (viii) prepayments of subordinated,
junior lien and unsecured indebtedness and certain other material indebtedness;
(ix) sale and leaseback transactions; (x) mergers and consolidations;
(xi) amendment, modification or waiver of charter documents of the Borrower and
its subsidiaries and material subordinated indebtedness in any manner that is
materially adverse to the interests of the Lenders; (xii) changes in business;
(xiii) accounting changes; (xiv) changes to fiscal year; (xv) further negative
pledges; and (xvi) PATRIOT Act and violations of anti-terrorism,
anti-corruption, anti-money laundering laws and dealing with embargoed persons,
in each case with customary qualifiers, exceptions and limitations to be
mutually agreed.

 

Exhibit A-13

--------------------------------------------------------------------------------


 

 

 

The Credit Documentation will include an “Available Amount” builder basket based
upon (i) retained excess cash flow (to be defined in the Credit Documentation)
of the Borrower and its subsidiaries and (ii) proceeds from qualified equity
contribution received by the Borrower after the Closing Date, usage of which
will be subject to pro forma compliance with the Financial Covenants and a Total
Leverage Ratio not in excess of a level to be agreed, and otherwise on terms and
conditions to be mutually agreed.

 

 

 

Permitted Acquisition:

 

The Borrower or any subsidiary will be permitted to make acquisitions (each, a
“Permitted Acquisition”), subject solely to the following terms and conditions:
(i) except with respect to any Limited Condition Acquisition to the extent
provided below, there is no default or event of default immediately before and
immediately after giving pro forma effect to such acquisition, (ii) after giving
effect thereto, the Borrower is in compliance with the permitted lines of
business covenant, (iii) solely to the extent required by, and subject to the
limitations set forth in, “Guarantees” and “Security” above, the acquired
company and its subsidiaries will become Guarantors and pledge their Collateral
to the Administrative Agent, (iv) acquisitions of entities or assets that will
not be Guarantors or do not constitute Collateral as set forth in “Guarantees”
and “Security” shall not exceed an aggregate amount to be agreed and (v) the
Borrower shall be in pro forma compliance with the Financial Covenants.

 

 

 

Financial Covenants:

 

Only the following:

 

1.              Minimum Liquidity: At any time, Liquidity (to be defined in the
Credit Documentation as the sum of (x) unrestricted cash plus (y) undrawn
amounts under any committed revolving credit facilities) shall be not less than
$15.0 million.

 

2.              Minimum LTM Revenue Growth: As of the end of any fiscal quarter,
Recurring Revenue Growth shall be not less than 10%.

 

“Recurring Revenue Growth” shall have a meaning to be agreed in the Credit
Documentation and shall be consistent with the definition set forth in that
certain Amended and Restated Loan and Security Agreement dated as of May 2, 2014
by and between Silicon Valley Bank and the Borrower.

 

 

 

Limited Condition Acquisition

 

In the case of the incurrence of any indebtedness (including any Incremental
Facilities) or liens or the making of any Permitted Acquisitions or other
similar investments in connection with a Limited Condition Acquisition, at the
Borrower’s option, the relevant ratios shall be determined, and any default or
event of default blocker shall be tested, as of the date the definitive
acquisition agreements for such Limited

 

Exhibit A-14

--------------------------------------------------------------------------------


 

 

 

Condition Acquisition are entered into and calculated as if the acquisition and
other pro forma events in connection therewith were consummated on such date;
provided that if the Borrower has made such an election, in connection with the
calculation of any ratio with respect to the incurrence of any debt (including
any Incremental Facilities) or liens, or the making of any Permitted
Acquisitions or other similar investments on or following such date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated, any such ratio shall be calculated on a pro forma basis assuming
such Limited Condition Acquisition and other pro forma events in connection
therewith (including any incurrence of indebtedness) have been consummated and
have not been consummated.

 

 

 

Events of Default:

 

Events of Default (to be applicable to the Borrower and its subsidiaries) will
be subject to customary thresholds and grace periods and limited to the
following, in each case, with exceptions and qualifications to be mutually
agreed by the Borrower and Lead Arranger and consistent with the Documentation
Principles: (i) (x) nonpayment of principal or premium when due or
(y) nonpayment of interest, fees or other amounts after a grace period to be
mutually agreed by the Borrower and Lead Arranger; (ii) failure to perform or
observe covenants set forth in the Facilities, subject, in the case of
affirmative covenants (where customary and appropriate), to notice and an
appropriate grace period; (iii) any representation or warranty proving to have
been incorrect in any material respect (or, in any respect, if qualified by
materiality) when made or confirmed; (iv) cross-defaults and cross-acceleration
to other indebtedness in an aggregate principal amount in excess of an amount to
be mutually agreed; (v) bankruptcy, insolvency proceedings, etc. (with a grace
period for involuntary proceedings to be mutually agreed by the Borrower and the
Lead Arranger); (vi) inability to pay debts, attachment, etc.; (vii) monetary
judgment defaults in an amount in excess of an aggregate amount to be mutually
agreed; (viii) customary ERISA defaults; (ix) actual or asserted invalidity of
Credit Documentation or impairment of security interests in the Collateral; and
(x) Change of Control (to be defined in a manner to be mutually agreed, it being
understood that such definition shall provide that a Change of Control shall
also occur if a certain Change of Control or other similar events occurs under
any agreement or instrument governing or evidencing any other material
indebtedness of the Borrower or its subsidiaries but shall not include any
“continuing director” prong or similar triggers based on a change to the
Borrower’s board of directors).

 

 

 

Assignments and Participations:

 

Neither the Borrower nor any Guarantor may assign their rights or obligations
under the Facilities. After the Closing Date, any Lender may assign, and may
sell participations in, its rights and obligations under the Facilities, subject
(x) in the case of participations, to customary

 

Exhibit A-15

--------------------------------------------------------------------------------


 

 

 

restrictions on the voting rights of the participants and restrictions on
participations to natural persons, Disqualified Institutions and to the Borrower
and its affiliates and (y) in the case of assignments, to limitations to be
agreed (including (i) a minimum assignment amount to be agreed (or, if less, the
entire amount of such assignor’s outstanding Loans at such time), (ii) an
assignment fee in the amount of $3,500 to be paid by the respective assignor or
assignee to the Administrative Agent, (iii) restrictions on assignments to any
entity that is not an Eligible Transferee (to be defined to exclude, among
others, Disqualified Institutions and the Borrower and its affiliates (except in
connection with a Permitted Buy-Back (as defined below))) or a natural person,
(iv) the receipt of the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed) and (v) the receipt of the
consent of the Borrower (such consent, in any such case, not to be unreasonably
withheld, delayed or conditioned)); provided that, the Borrower’s consent shall
not be so required if (x) such assignment is to any Lender, its affiliates or an
“approved fund” of a Lender, (y) such assignment is during the primary
syndication of the Facilities, or (z) an event of default exists under the
Facilities; provided, further, that such consent of the Borrower shall be deemed
to have been given if the Borrower has not responded within ten business days of
a written request for such consent.

 

 

 

 

 

The Credit Documentation shall also provide that Term Loans may be purchased by,
and assigned to, the Borrower on a non-pro rata basis through Dutch auctions
open to all Lenders with Term Loans of the respective tranche on a pro rata
basis in accordance with procedures to be mutually agreed by the Borrower and
the Lead Arranger; provided that (i) no default or event of default then exists
under the Facilities or would result therefrom, (ii) the Borrower shall make a
representation that it is not in possession of any material non-public
information and (iii) any such Term Loans shall be automatically and permanently
cancelled immediately upon purchase by the Borrower (without any increase to
Consolidated EBITDA as a result of any gains associated with cancellation of
debt) (any such purchase and assignment, a “Permitted Buy-Back”).

 

 

 

Waivers and Amendments:

 

Amendments and waivers of the provisions of the Credit Documentation will
require the approval of Lenders holding commitments and/or outstandings (as
appropriate) representing more than 50% of the aggregate commitments and
outstandings under the Facilities (the “Required Lenders”), except that (a) the
consent of each Lender directly affected thereby will be required with respect
to (i) increases in commitment amounts of such Lender, (ii) reductions of
principal, interest, premium or fees owing to such Lender, (iii) extensions of
scheduled payments of any Loans (including at final maturity) of such Lender or
times for payment of interest, premium or fees owing to such

 

Exhibit A-16

--------------------------------------------------------------------------------


 

 

 

Lender, (iv) modifications to the pro rata sharing, payment by set-off and
payment “waterfall” provisions and (v) the subordination of the liens securing,
or the rights to receive payments under, the Facilities to any other
indebtedness not permitted under the Credit Documentation on the Closing Date,
(b) the consent of all of the Lenders shall be required with respect to
(i) releases of all or substantially all of the collateral or the value of the
Guarantees provided by the Guarantors taken as a whole, and (ii) modifications
to the assignment provisions or the voting percentages and (c) the approval of
Lenders holding commitments and/or outstandings (as appropriate) representing
more than 50% of the aggregate commitments and outstandings under a particular
class or tranche of the Facilities shall be required with respect to any
amendment or waiver that would result in the Lenders under such class or tranche
receiving a lesser prepayment, repayment or commitment reduction relative to any
other class or tranche of the Facilities; provided that, if any of the matters
described in clause (a) or (b) above is agreed to by the Required Lenders, the
Borrower shall have the right to substitute any non-consenting Lender by
requiring such non-consenting Lender’s Loans to be assigned, without further
action of such non-consenting Lender, at par, to one or more other institutions,
subject to the assignment provisions described above, subject to repayment in
full of all obligations of the Borrower owed to such Lender relating to the Term
Loans held by such Lender together with the payment by the Borrower to each
non-consenting Lender of the applicable Call Protection described above.

 

 

 

 

 

The Credit Documentation will contain customary “amend and extend” provisions
pursuant to which the Borrower may extend commitments and/or outstandings and
make technical changes and amendments to accomplish same with only the consent
of the respective consenting Lenders; provided that, such offers to extend such
commitments and/or outstandings is made to all similarly situated Lenders and,
provided, further, that, it is understood that no existing Lender will have any
obligation to commit to any such extension.

 

 

 

Defaulting Lenders:

 

Customary for transactions of this type.

 

 

 

Indemnification; Expenses:

 

The Credit Documentation will contain customary indemnities for the
Administrative Agent, the Lead Arranger, the Lenders, any other agent and their
respective affiliates’ and their and their respective affiliates’ employees,
directors, officers and agents (including, without limitation, all reasonable
costs and expenses of the Lenders incurred after the occurrence, and during the
continuance of, an event of default under the Facilities), in each case other
than as a result of such person’s (or any of its related persons’) gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-

 

Exhibit A-17

--------------------------------------------------------------------------------


 

 

 

appealable decision

 

 

 

 

 

The Credit Documentation will require the Borrower to pay all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Lead Arranger
and the Lenders associated with the syndication of the Facilities and the
preparation, execution, delivery and administration of the Credit Documentation
and any amendment or waiver with respect thereto and in connection with the
enforcement of the Credit Documentation.

 

 

 

 

 

Notwithstanding the foregoing, the Credit Parties shall not be responsible for
the fees and expenses of more than one primary counsel to the Administrative
Agent and the Lenders (and up to one local counsel and one regulatory counsel in
each applicable jurisdiction), unless a Lender, the Administrative Agent or its
counsel, as applicable, determines that it would create actual or potential
conflicts of interest to not have individual counsel, in which case each Lender
or the Administrative Agent, as applicable, may have its own counsel which shall
be reimbursed in accordance with the foregoing.

Notwithstanding anything to the contrary herein, this paragraph shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

 

 

Governing Law and Forum; Submission to Exclusive Jurisdiction:

 

All Credit Documentation shall be governed by the internal laws of the State of
New York. The Borrower and the Guarantors will submit to the exclusive
jurisdiction and venue of any New York State court or Federal court sitting in
the County of New York, Borough of Manhattan, and appellate courts thereof
(except to the extent the Administrative Agent requires submission to any other
jurisdiction in connection with the exercise of any rights under any security
document or the enforcement of any judgment).

 

 

 

Counsel to Administrative Agent and Lead Arranger:

 

Davis Polk & Wardwell LLP.

 

Exhibit A-18

--------------------------------------------------------------------------------


 

Annex A to Exhibit A
to Commitment Letter

 

Interest and Certain Fees

 

Interest Rate Options

 

At the Borrower’s option, Term Loans and Revolving Loans may be maintained from
time to time as (x) Loans that shall bear interest at the Base Rate (“Base Rate
Loans”) (or, if greater at any time, the Base Rate Floor (as defined below)) in
effect from time to time plus the Applicable Margin (as defined below) or
(y) Loans that shall bear interest at Adjusted LIBOR (“LIBOR Loans”) (or, if
greater at any time, the LIBOR Floor (as defined below)), plus the Applicable
Margin.

 

 

 

 

 

“Adjusted LIBOR” means the rate per annum (adjusted for statutory reserve
requirements for Eurocurrency liabilities) at which Eurodollar deposits are
offered in the interbank Eurodollar market for the applicable interest period,
as quoted on Reuters Screen LIBOR01 Page (or any successor page or service).

 

 

 

 

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Term Loans and Revolving Loans (A) maintained as Base Rate Loans, 6.50%, and
(B) maintained as LIBOR Loans, 7.50%; and (ii) in the case of any Incremental
Loans incurred pursuant to an Incremental Facility (other than (x) any
Incremental Term Loans which are added to (and form part of) the Term Loan
Facility and (y) Incremental Revolving Credit Loans which are added to (and form
part of) the Revolving Credit Facility, all of which shall have the same
Applicable Margins as provided in the preceding clause (i), as the same may be
adjusted as provided below), such rates per annum as may be agreed to among the
Borrower and the Lender(s) providing such Incremental Term Loans; provided that
the “Applicable Margin” for Term Loans shall be subject to adjustment as
provided in clause (iii) of the section hereof entitled “Uncommitted Incremental
Facilities.”

 

 

 

 

 

“Base Rate” shall mean the highest of (x) the “U.S. Prime Lending Rate” as
published in The Wall Street Journal, (y) 1/2 of 1% in excess of the overnight
federal funds rate, and (z) Adjusted LIBOR for an interest period of one month
plus 1.00%.

 

 

 

 

 

“Base Rate Floor” shall mean 2.00% per annum.

 

 

 

 

 

“LIBOR Floor” shall mean 1.00% per annum.

 

 

 

 

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
applicable Lenders, 12 months or, to the extent agreed to by all applicable
Lenders, periods shorter than 1 month shall be available in the case of LIBOR
Loans.

 

Exhibit A-19

--------------------------------------------------------------------------------


 

 

 

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed).

 

 

 

Default Interest:

 

Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Term Loan, 2.00% plus the rate otherwise applicable
to such Term Loan or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Loans. Such interest shall be payable on demand.

 

 

 

Revolving Credit Facility Commitment Fees:

 

A percentage per annum equal to 0.50% on the average daily undrawn portion of
the commitments in respect of the Revolving Credit Facility, payable quarterly
in arrears after the Closing Date and upon the termination of the commitments
and calculated as set forth above.

 

 

 

Agent/Lender Fees:

 

The Administrative Agent, the Lead Arranger and the Lenders shall receive such
fees as have been separately agreed upon.

 

Exhibit A-20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Exhibit B to Commitment Letter

Closing Conditions

 

Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to them elsewhere in this Commitment Letter. The closing of the
Facilities and the making of the initial loans thereunder and the initial
purchase by Jefferies of the Unsecured Notes are conditioned upon satisfaction
of the relevant conditions precedent contained in Section 3 of this Commitment
Letter, the other conditions expressly set forth in this Commitment Letter, in
Exhibit A under “Conditions Precedent to Initial Borrowing” (with respect to the
Facilities) and those identified below. For purposes of this Exhibit B,
references to “we,” “us” or “our” means Jefferies, Jefferies Finance and their
respective affiliates.

 

1.                                      Subject to the Certain Funds Provisions,
(x) the execution and delivery of the Definitive Debt Documents by the
applicable Credit Parties (or the Acquiror with respect to the Unsecured Notes
Offering) and (y) delivery to the Lead Arranger (or Jefferies with respect to
the Unsecured Notes Offering) of (i) borrowing notices (if applicable),
customary legal opinions, customary officer’s closing certificates,
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case with
respect to the Credit Parties (to the extent applicable) (or the Acquiror with
respect to the Unsecured Notes Offering), and (ii) a solvency certificate,
substantially in the form attached hereto as Exhibit C, dated the Closing Date
and after giving effect to the Transactions from a senior financial officer of
the Borrower, relating to the solvency of the Borrower and its subsidiaries on a
consolidated basis. Subject to the Certain Funds Provisions, with respect to the
Facilities, all documents and instruments required to create and perfect the
Administrative Agent’s security interest in the Collateral shall have been
executed and delivered by the Credit Parties and, if applicable, be in proper
form for filing.

 

2.                                      Substantially concurrently with the
initial funding under the Facilities and the purchase of the Unsecured Notes (if
any Unsecured Notes are being purchased on the Closing Date), the Acquisition
shall be consummated in accordance with the terms and conditions of the Purchase
Agreement without giving effect to any alteration, amendment, modification,
supplement or express waiver or consent granted by the Acquiror or any of its
subsidiaries, if such alteration, amendment, modification, supplement or express
waiver or consent granted by the Acquiror or any of its subsidiaries is
materially adverse to the interests of Jefferies or its affiliates, without the
prior written consent of Jefferies Finance (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood and agreed that any
alteration, amendment, modification, supplement or express waiver or consent
granted by the Acquiror or any of its subsidiaries under the Purchase Agreement
that results in (a) a reduction in the Purchase Price shall be deemed not to be
materially adverse to the interests of Jefferies if such reduction is applied to
reduce the Term Loan Facility or (if any Unsecured Notes are being purchased on
the Closing Date) the Unsecured Notes, (b) an increase in the Purchase Price
shall be deemed not to be materially adverse to the interests of Jefferies so
long as any such increases shall not be funded with proceeds of any
indebtedness, (c) any change in the Purchase Price shall be deemed not to be
materially adverse to the interests of Jefferies if such change is pursuant to
any purchase price adjustment provisions, including, without limitation, working
capital adjustments, set forth in the Purchase Agreement or (d) an amendment,
modification or express

 

Exhibit B-1

--------------------------------------------------------------------------------


 

waiver with respect to the definition of Company Material Adverse Effect shall
be deemed materially adverse to the interests of Jefferies.

 

3.                                      The Refinancing shall have been
consummated or, substantially concurrently with the initial borrowings and
initial purchases under the Debt Financing, shall be consummated; provided that
up to $50,000 aggregate principal amount of the Acquired Business’ 5.000%
Subordinated Convertible Promissory Notes due August 29, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified) may remain
outstanding.

 

4.                                      Jefferies shall have received
(a) audited consolidated balance sheets of each of the Acquiror and its
consolidated subsidiaries and of the Target and its consolidated subsidiaries,
in each case as at the end of, and related audited statements of income and cash
flows and stockholders’ equity of each of the Acquiror and its consolidated
subsidiaries and the Target and its consolidated subsidiaries, in each case for,
the most recent three fiscal years ended at least 90 days prior to the Closing
Date and (b) unaudited consolidated balance sheets of each of the Acquiror and
its consolidated subsidiaries and of the Target and its consolidated
subsidiaries, in each case as at the end of, and related statements of income
and cash flows and stockholders’ equity of each of the Acquiror and its
consolidated subsidiaries and the Target and its consolidated subsidiaries, in
each case, for each fiscal quarter after the date of the most recent financial
statements delivered pursuant to clause (a) above and ended at least 45 days
before the Closing Date. Jefferies hereby confirms receipt of (x) the audited
financial statements of the Acquiror referred to in clause (a) above for the
fiscal years ended December 31, 2014, December 31, 2015 and December 31, 2016
and the unaudited financial statements of the Acquiror referred to in clause
(b) above for the fiscal quarter ended March 31, 2017, (y) the audited financial
statements of the Target and its subsidiaries referred to in clause (a) above
for the fiscal years ended December 31, 2014, December 31, 2015 and December 31,
2016 and the unaudited financial statements of the Target and its subsidiaries
referred to in clause (b) above for the fiscal quarter ended March 31, 2017.

 

5.                                      Jefferies shall have received a pro
forma consolidated balance sheet of the Acquiror as of the last day of the most
recently completed fiscal quarter for which financial information pursuant to
paragraph 4 above has been delivered and pro forma consolidated statement of
income of the Acquiror for the most recently completed fiscal quarter and most
recently completed fiscal year, in each case for which financial information
pursuant to paragraph 4 above has been delivered and prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such income statements).

 

6.                                      With respect to the Unsecured Notes,
(a) Jefferies shall have received (i) not later than close of business on the
date this Commitment Letter is countersigned by you, a complete (as determined
by us) initial draft of an offering memorandum relating to the issuance of the
Unsecured Notes, containing all Required Information (as defined below) as would
be customary in an offering of the Unsecured Notes under Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) as soon as
practicable and in no event later than two Business Days after the date hereof a
preliminary offering memorandum (the “Preliminary Offering Memorandum”) usable
in a customary road show relating to the issuance of the Unsecured Notes that
contains all Required Information as would be customary in an offering of

 

Exhibit B-2

--------------------------------------------------------------------------------


 

the Unsecured Notes under Rule 144A under the Securities Act and (b) senior
management and representatives of the Acquiror shall have participated in a
customary road show (which may, in the sole discretion of Jefferies, be
telephonic) for the Unsecured Notes. We shall have been afforded a period of at
least 15 consecutive Business Days (as defined below) following delivery to us
of a complete Preliminary Offering Memorandum relating to the Unsecured Notes
and the draft comfort letters contemplated by paragraph 7(i) below to seek to
place the Unsecured Notes; provided that neither July 3, 2017 nor July 5, 2017
shall constitute Business Days for the purposes of such 15-Business-Day period
(though such period shall not be required to restart as a result of the
occurrence of such days). For purposes of this Exhibit B, “Business Day” shall
have the meaning set forth in the Purchase Agreement. “Required Information”
means all financial statements of the Acquiror or the Target, as applicable, and
other data to be included therein (including all audited financial statements,
all unaudited financial statements (each of which shall have undergone a SAS 100
review or the equivalent) and all appropriate pro forma financial statements (it
being understood that pro forma financial statements giving effect to the
Acquisition shall only be required to be prepared using the financial statements
of the Acquiror and the Target identified in paragraph 4 above)) prepared in
accordance with, or reconciled to, generally accepted accounting principles in
the United States, and all other data (including selected financial data) and
other information, in each case, of the type and form customarily included in
offering memoranda customarily used in Rule 144A offerings, and shall not
include, for the avoidance of doubt, other information or financial data
customarily excluded from a Rule 144A offering memorandum. Jefferies hereby
confirms receipt of the initial draft offering memorandum referred to in
subclause (a)(i) of this paragraph 6.

 

7.                                      With respect to the Unsecured Notes, the
independent accountants for the Acquiror and Target that have audited the
financial statements contained in the offering memorandum relating to the
issuance of the Unsecured Notes shall each make available and have delivered to
us, (i) no later than the delivery to us of the Preliminary Offering Memorandum
in accordance with preceding paragraph, in a form they are prepared to execute,
a draft, in customary form for registered or Rule 144A offerings of securities
like the Unsecured Notes (including, without limitation, customary “negative
assurance” and the items included in the “circle-up” and the degree of comfort
provided with respect thereto), of a comfort letter prepared in accordance with
the requirements of AS 6101 covering the financial statements and other data
included and incorporated by reference in each confidential offering memorandum
(the “Comfort Letter”), (ii) no later than the pricing of the Unsecured Notes
Offering, an executed copy of the Comfort Letter, and (iii) the date of
consummation of the issuance of the Unsecured Notes Offering, a customary “bring
down” comfort letter satisfactory to us in our sole discretion

 

8.                                      All costs, fees, expenses (including
reasonable and documented legal fees and out-of-pocket expenses and recording
taxes and fees) and other compensation and amounts payable on the Closing Date
to us, the Investors or any of our or their respective affiliates pursuant to
the Commitment Letter or the Fee Letter, shall have been (or concurrently with
the initial funding of the Debt Financing will be) paid to the extent due and
payable in accordance with the terms, respectively, thereof and (other than in
the case of fees) invoiced at least two Business Days (unless otherwise
reasonably agreed by the Borrower) prior to the Closing Date. The Debt Financing
Letters shall be in full force and effect

 

Exhibit B-3

--------------------------------------------------------------------------------


 

9.                                      You shall have delivered, at least two
Business Days prior to the Closing Date, all documentation and other information
about the Acquiror and the Credit Parties that is required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, to the extent requested by the
Commitment Parties at least ten Business Days prior to the Closing Date.

 

10.                               The Specified Representations shall be true
and correct in all material respects, or, to the extent qualified by materiality
or “Material Adverse Effect,” in all respects, as of the Closing Date (except in
the case of any such representation which expressly relates to a given date or
period, such representation shall be true and correct in all material respects
(or in all respects, as the case may be) as of the respective date or period)
and, subject to the Certain Funds Provisions, the Specified Acquisition
Representations shall be true and correct in all respects.

 

11.                               With respect to the Facilities, the Closing
Date shall not occur prior to July 19, 2017.

 

Exhibit B-4

--------------------------------------------------------------------------------


 

Exhibit C

 

EXHIBIT C TO COMMITMENT LETTER

 

SOLVENCY CERTIFICATE

 

[BORROWER]

 

[     ], 20[ ]

 

Pursuant to Section [  ] of the Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among [                  ], the
undersigned [chief accounting officer][other officer with equivalent duties] of
the Borrower hereby certifies to the [Administrative Agent] as of the date
hereof, solely on behalf of the Borrower and not in his or her individual
capacity and without assuming any personal liability whatsoever, that:

 

I am familiar with the finances, properties, businesses and assets of the
Borrower and its Subsidiaries and the Target and its Subsidiaries.(2) I have
reviewed the Loan Documents and such other documentation and information and
have made such investigation and inquiries as I have deemed necessary and
prudent therefor. I have also reviewed the consolidated financial statements of
the Borrower and its Subsidiaries and the Target and its Subsidiaries, including
projected financial statements and forecasts relating to statements of
operations and cash flow statements of the Borrower and its Subsidiaries and the
Target and its Subsidiaries, respectively.

 

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Subsidiaries (on a consolidated basis) (a) have property with fair value
greater than the total amount of their debts and liabilities, contingent (it
being understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), subordinated or otherwise, (b) have
assets with present fair salable value not less than the amount that will be
required to pay their liability on their debts as they become absolute and
matured, (c) will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and matured and (d) are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which their property would constitute an unreasonably small
capital.

 

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above

 

 

TELADOC, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  NTD: Subsidiaries” to be defined in a manner consistent with the
Documentation Principles.

 

Exhibit C-1

--------------------------------------------------------------------------------